Exhibit 10.1

 

 

 

Published CUSIP Number: 23314TAS8

SECOND AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT

Dated as of April 8, 2015

among

DCT INDUSTRIAL OPERATING PARTNERSHIP LP,

a Delaware limited partnership,

as the Borrower

The Lenders Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agents,

and

CAPITAL ONE NATIONAL ASSOCIATION,

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.

MUFG UNION BANK, N.A.

REGIONS BANK,

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

  1  

1.01

DEFINED TERMS   1  

1.02

OTHER INTERPRETIVE PROVISIONS   33  

1.03

ACCOUNTING TERMS   33  

1.04

ROUNDING   34  

1.05

TIMES OF DAY; RATES   34  

1.06

LETTER OF CREDIT AMOUNTS   34  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

  34  

2.01

THE LOANS   34  

2.02

BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS   35  

2.03

BID LOANS   37  

2.04

LETTERS OF CREDIT   40  

2.05

SWING LINE LOANS   49  

2.06

PREPAYMENTS   52  

2.07

REDUCTION OR TERMINATION OF COMMITMENTS   53  

2.08

REPAYMENT OF LOANS   54  

2.09

INTEREST   54  

2.10

FEES   55  

2.11

COMPUTATION OF INTEREST AND FEES   55  

2.12

EVIDENCE OF DEBT   56  

2.13

PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK   56  

2.14

SHARING OF PAYMENTS BY LENDERS   58  

2.15

EXTENSION OF MATURITY DATE IN RESPECT OF THE REVOLVING CREDIT FACILITY   59  

2.16

INCREASE IN COMMITMENTS   59  

2.17

CASH COLLATERAL   61  

2.18

DEFAULTING LENDERS   62  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

  64  

3.01

TAXES   64  

3.02

ILLEGALITY   69  

3.03

INABILITY TO DETERMINE RATES   70  

3.04

INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS   71  

3.05

COMPENSATION FOR LOSSES   72  

3.06

MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS   73  

3.07

SURVIVAL   74  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  74  

4.01

CONDITIONS OF INITIAL CREDIT EXTENSION   74  

4.02

CONDITIONS TO ALL CREDIT EXTENSIONS   76  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

  76  

5.01

EXISTENCE, QUALIFICATION AND POWER   76  

5.02

AUTHORIZATION; NO CONTRAVENTION   76  

5.03

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS   77  

5.04

BINDING EFFECT   77  

5.05

FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT   77  

5.06

LITIGATION   77  

5.07

NO DEFAULT   78  

5.08

OWNERSHIP OF PROPERTY; LIENS   78  

5.09

ENVIRONMENTAL COMPLIANCE   78  

5.10

INSURANCE   78  

5.11

TAXES   78  

5.12

ERISA COMPLIANCE   78  

 

- i -



--------------------------------------------------------------------------------

5.13

SUBSIDIARIES; EQUITY INTERESTS   79  

5.14

MARGIN REGULATIONS; INVESTMENT COMPANY ACT   79  

5.15

DISCLOSURE   80  

5.16

COMPLIANCE WITH LAWS   80  

5.17

TAXPAYER IDENTIFICATION NUMBER   80  

5.18

INTELLECTUAL PROPERTY; LICENSES, ETC.   80  

5.19

REIT STATUS   80  

5.20

UNENCUMBERED PROJECTS   81  

5.21

OFAC   82  

5.22

ANTI-CORRUPTION LAWS   82  

ARTICLE VI.

  83  

AFFIRMATIVE COVENANTS

  83  

6.01

FINANCIAL STATEMENTS AND OTHER INFORMATION   83  

6.02

NOTICES   84  

6.03

PAYMENT OF OBLIGATIONS   85  

6.04

PRESERVATION OF EXISTENCE, ETC.   85  

6.05

MAINTENANCE OF PROPERTIES   85  

6.06

MAINTENANCE OF INSURANCE   86  

6.07

COMPLIANCE WITH LAWS   86  

6.08

BOOKS AND RECORDS   86  

6.09

INSPECTION RIGHTS   86  

6.10

USE OF PROCEEDS AND LETTERS OF CREDIT   86  

6.11

REIT STATUS   86  

6.12

SUBSIDIARY GUARANTEES   86  

6.13

ANTI-CORRUPTION LAWS   87  

ARTICLE VII. NEGATIVE COVENANTS

  87  

7.01

LIENS   87  

7.02

INVESTMENTS   87  

7.03

FUNDAMENTAL CHANGES   88  

7.04

INTENTIONALLY DELETED   89  

7.05

RESTRICTED PAYMENTS   89  

7.06

CHANGE IN NATURE OF BUSINESS   89  

7.07

TRANSACTIONS WITH AFFILIATES   89  

7.08

INTENTIONALLY DELETED   89  

7.09

USE OF PROCEEDS   89  

7.10

FINANCIAL COVENANTS   89  

7.11

SANCTIONS   90  

7.12

ANTI-CORRUPTION LAWS   90  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

  90  

8.01

EVENTS OF DEFAULT   90  

8.02

REMEDIES UPON EVENT OF DEFAULT   92  

8.03

APPLICATION OF FUNDS   93  

ARTICLE IX. ADMINISTRATIVE AGENT

  94  

9.01

APPOINTMENT AND AUTHORITY   94  

9.02

RIGHTS AS A LENDER   94  

9.03

EXCULPATORY PROVISIONS   94  

9.04

RELIANCE BY ADMINISTRATIVE AGENT   95  

9.05

DELEGATION OF DUTIES   95  

9.06

RESIGNATION OR REMOVAL OF ADMINISTRATIVE AGENT   96  

9.07

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS   97  

9.08

NO OTHER DUTIES, ETC.   97  

9.09

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM   97  



--------------------------------------------------------------------------------

  9.10

LENDER REPLY PERIOD   98   ARTICLE X. MISCELLANEOUS   98  

10.01

AMENDMENTS, ETC.   98  

10.02

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION   100  

10.03

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT   102  

10.04

EXPENSES; INDEMNITY; DAMAGE WAIVER   103  

10.05

PAYMENTS SET ASIDE   105  

10.06

SUCCESSORS AND ASSIGNS   105  

10.07

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY   110  

10.08

RIGHT OF SETOFF   111  

10.09

INTEREST RATE LIMITATION   112  

10.10

COUNTERPARTS; INTEGRATION; EFFECTIVENESS   112  

10.11

SURVIVAL OF REPRESENTATIONS AND WARRANTIES   112  

10.12

SEVERABILITY   113  

10.13

REPLACEMENT OF LENDERS   113  

10.14

GOVERNING LAW; JURISDICTION; ETC.   114  

10.15

WAIVER OF JURY TRIAL   114  

10.16

NO ADVISORY OR FIDUCIARY RESPONSIBILITY   115  

10.17

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS   115  

10.18

USA PATRIOT ACT   116  

10.19

TIME OF THE ESSENCE   116  

10.20

ENTIRE AGREEMENT   116  

10.21

AMENDMENT AND RESTATEMENT   116   SCHEDULES

2.01

Commitments and Applicable Percentages

5.06

Litigation

5.13

Subsidiaries; Other Equity Investments; Equity Interests in the Borrower

5.20

Unencumbered Projects

10.02

Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of

A

Committed Loan Notice

B-1

Bid Request

B-2

Competitive Bid

C

Swing Line Loan Notice

D-1

[Amended and Restated] Term Note

D-2

[Amended and Restated] Revolving Credit Note

E

Compliance Certificate

F-1

Assignment and Assumption

F-2

Administrative Questionnaire

G-1

Amended and Restated Trust Guaranty

G-2

Amended and Restated Subsidiary Guaranty

H

U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AND TERM LOAN AGREEMENT is entered into
as of April 8, 2015, among DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware
limited partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Certain of the Lenders have made available to the Borrower a revolving credit
facility and a term loan facility pursuant to the terms of that certain Amended
and Restated Credit Agreement dated as of February 20, 2013, as amended by
Amendment to Amended and Restated Credit Agreement dated as of January 28, 2014
(the “Existing Credit Agreement”);

The Borrower has requested that the Lenders amend the terms of the revolving
credit facility, and amend the terms of the term loan, and the Lenders are
willing to do so on the terms and conditions set forth herein;

The parties have elected to amend and restate the terms of the Existing Credit
Agreement as provided herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

“Act” has the meaning specified in Section 10.18.

“Adjusted Funds From Operations” means, for any period, Funds From Operations
for such period plus, to the extent deducted in determining such Funds From
Operations, impairment charges, amounts deducted as a result of the application
of FAS 141 and non-cash expenses related to employee and trustee stock and stock
options.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, in no event shall the Administrative Agent or any Lender or any of
their respective Affiliates be an Affiliate of the Borrower or other Loan
Parties.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Second Amended and Restated Credit and Term Loan
Agreement.

“Applicable Laws” has the meaning specified in Section 5.20.

“Applicable Percentage” means (a) in respect of the Tranche 1 Term Facility or
Tranche 2 Term Facility, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the applicable Term
Facility represented by the principal amount of such Term Lender’s Term Loans in
such Facility at such time (provided that for each such Facility such percentage
shall be based on the Commitments of the Lenders under such Facility until the
disbursement of the Term Loans under such Facility), and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the Applicable Revolving Credit Percentage. The initial Applicable
Percentage of each Lender for each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, subject to the following paragraph, the following basis
points per annum, based upon the Credit Ratings of Borrower as follows:

Applicable Rate

 

Credit Rating

  

Facility Fee

For

Revolving

Credit

Facility

  

Revolving

Credit

Facility

  

Revolving

Credit

Facility

  

Term

Facility

  

Term Facility

     

Eurodollar

Rate

Committed

Loans

  

Base Rate

Loans and

Swing Line

Loans

  

Eurodollar

Rate

Committed

Loans

  

Base Rate

Loans

³A-/A3

   12.5 bps    87.5 bps    0.0 bps    90.0 bps    0.0 bps

BBB+/Baa1

   15.0 bps    92.5 bps    0.0 bps    97.5 bps    0.0 bps

BBB/Baa2

   20.0 bps    100.0 bps    0.0 bps    110.0 bps    10.0 bps

BBB-/Baa3

   25.0 bps    120.0 bps    20.0 bps    135.0 bps    35.0 bps

<BBB-/Baa3

   30.0 bps    155.0 bps    55.0 bps    175.0 bps    75.0 bps

 

- 2 -



--------------------------------------------------------------------------------

The Applicable Rates set forth above are based upon the Credit Ratings of the
Borrower and any change in the Credit Ratings which would cause the Applicable
Rate to change shall be effective as of the date of such change in such Credit
Ratings as described in the written irrevocable notice delivered by the Borrower
in accordance with Section 6.02(e) that such Credit Ratings have been received
or changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that such
Credit Ratings have changed, then the Administrative Agent may, in its sole
discretion, adjust the Applicable Rate effective as of the date of such change
in the Credit Ratings. During any period that the Borrower has only two Credit
Ratings that are not equivalent, then (A) if the difference between such Credit
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Applicable Rate shall be the rate per annum that would be applicable if the
higher of the Credit Ratings were used; and (B) if the difference between such
Credit Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P)
or more, the Applicable Rate shall be the rate per annum that would be
applicable to the median of the applicable Credit Ratings, provided that if such
median is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the Credit Rating that is one
level below the highest Credit Rating were used. If the Borrower has three
(3) Credit Ratings, and such Credit Ratings are split, then: (A) if the
difference between the highest and the lowest such Credit Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the highest of the
Credit Ratings were used; and (B) if the difference between such Credit Ratings
is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or
more, the Applicable Rate shall be the rate per annum that would be applicable
if the average of the two (2) highest Credit Ratings were used, provided that if
such average is not a recognized rating category, then the Applicable Rate shall
be the rate per annum that would be applicable if the second highest Credit
Rating of the three were used.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time, as may
be adjusted as provided in Section 2.18. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Revolving Credit Commitments have expired, then the
Applicable Revolving Credit Percentage of each Revolving Credit Lender shall be
determined based on the Applicable Revolving Credit Percentage of such Revolving
Credit Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Revolving Credit

 

- 3 -



--------------------------------------------------------------------------------

Percentage of each Revolving Credit Lender is set forth opposite the name of
such Revolving Credit Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term Loan
under such Facility or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.04(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.05(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC and PNC Capital Markets LLC, in their capacities as joint
lead arrangers and joint bookrunners.

“Asset Under Development” means a Project treated as an asset under development
under GAAP.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Trust, the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Trust, the Borrower and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date with respect to the Revolving Credit Facility, (b) the date of termination
of the Revolving Credit Commitments pursuant to Section 2.07, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for a one-month Interest Period
commencing on such day plus 1.00%; and if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in Section 2.03(a).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

“Bid Loan Sublimit” means an amount equal to 50% of the aggregate amount of the
Revolving Credit Commitments. The Bid Loan Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a Revolving Credit Borrowing, a Bid Borrowing, a Swing Line
Borrowing or a Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

- 5 -



--------------------------------------------------------------------------------

“Capitalization Rate” means six and one-half percent (6.5%).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means, as of any date:

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the Investment Company Act rated AAm or AAm-G
by S&P and P-1 by Moody’s;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1 by Moody’s and which has a long term unsecured debt rating of not
less than A1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

 

- 6 -



--------------------------------------------------------------------------------

(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody’s which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) any change in the ownership of Trust which results
in more than twenty-five percent (25%) of Trust’s Equity Interests being
acquired by any one Person, or group of Persons which are Affiliates of each
other, or (ii) the Trust is no longer the general partner of the Borrower.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

- 7 -



--------------------------------------------------------------------------------

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt Service” means, for any period, without duplication,
(a) Recurring Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Total Indebtedness (excluding
optional prepayments and scheduled principal payments in respect of any such
Indebtedness which is not amortized through periodic installments of principal
and interest over the term of such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating Recurring
Interest Expense, equal to the greater of (x) the percentage of the principal
amount of such Indebtedness for which any member of the Consolidated Group is
liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.

“Consolidated EBITDA” means, Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Recurring
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) impairment charges, (vi) amounts deducted as a result of
the application of FAS 141, (vii) non-cash expenses related to employee and
trustee stock and stock option plans and (viii) extraordinary losses incurred
other than in the ordinary course of business, minus, to the extent included in
Consolidated Net Income, extraordinary gains realized other than in the ordinary
course of business, all calculated for the Consolidated Group on a consolidated
basis; provided that gains or losses resulting from the sale, exchange or other
disposition of any Project, through the Borrower’s merchant building operations
shall be deemed to occur in the ordinary course of business for purposes of this
definition.

“Consolidated Group” shall mean the Trust, the Borrower and all Subsidiaries
which are required to be consolidated with them for financial reporting purposes
under GAAP.

“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the pro rata share of the economic ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate, without
duplication.

“Consolidated Leverage Ratio” means, at any time, Total Indebtedness divided by
Total Asset Value, expressed as a percentage.

“Consolidated Net Income” shall mean, for any period, the sum, without
duplication, of (i) net earnings (or loss) after taxes (from continuing
operations) of the Consolidated Group (adjusted by eliminating any such earnings
or loss attributable to Investment Affiliates) plus (ii) the applicable
Consolidated Group Pro Rata Share of net earnings (or loss) of all Investment
Affiliates for such period, in each case determined in accordance with GAAP
(provided,

 

- 8 -



--------------------------------------------------------------------------------

however, that lease payments attributable to Sale-Leaseback Master Leases which
are generally excluded from “consolidated net income” in accordance with GAAP
shall nonetheless be included as earnings for purposes of this definition).

“Consolidated Tangible Net Worth” means, at any time, total assets (excluding
accumulated depreciation and intangible assets) minus total liabilities,
calculated in accordance with GAAP. However, for the purpose of this
calculation, intangible lease assets shall not be excluded from Consolidated
Tangible Net Worth.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Rating” means, as of any date of determination, the non-credit enhanced,
senior unsecured long-term debt rating assigned by any of S&P, Moody’s, and/or
Fitch to the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in

 

- 9 -



--------------------------------------------------------------------------------

Letters of Credit or Swing Line Loans) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means country or territory to the extent that such
country or territory itself is the subject of any Sanction issued by OFAC.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the

 

- 10 -



--------------------------------------------------------------------------------

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA or the determination that any Multiemployer Plan is
considered a plan in endangered or critical status within the meaning of
Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

- 11 -



--------------------------------------------------------------------------------

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and if the Eurodollar Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Committed Loan” means a Loan that bears interest at a rate
based upon the Eurodollar Rate, other than a Eurodollar Margin Bid Loan.

“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a Eurodollar
Margin Bid Loan.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Foreign Subsidiary” means (i) any Subsidiary that is treated as a
partnership or an entity that is disregarded as separate from its owner for U.S.
federal income tax purposes (a “disregarded entity”) and whose assets are
substantially comprised of Equity Interests in controlled foreign corporations,
(ii) any Subsidiary that is a controlled foreign corporation within the meaning
of Section 957 of the Code, (iii) any Subsidiary that is a Subsidiary of a
controlled foreign corporation and (iv) a Subsidiary of the Borrower that is a
Foreign Subsidiary if such Foreign Subsidiary’s execution of the Subsidiary
Guaranty would cause material adverse tax

 

- 12 -



--------------------------------------------------------------------------------

consequences for the Borrower provided that a Foreign Subsidiary shall not be an
Excluded Foreign Subsidiary if the historical cost of all Investments made by
the Borrower and its Subsidiaries (other than Foreign Subsidiaries) less cash
returns thereon in such Foreign Subsidiary together with the historical cost of
all Investments in all other Excluded Foreign Subsidiaries would be more than
10% of Total Asset Value.

“Excluded Subsidiary” means a Subsidiary of the Borrower that does not own an
Unencumbered Project and (i) is prohibited (e.g. pursuant to its organizational
documents or pursuant to loan documents to which it is a party) from
guaranteeing Indebtedness of other Persons, or (ii) is not a Material
Subsidiary. If a Subsidiary is a party to the Subsidiary Guaranty and later
becomes an Excluded Subsidiary, such Excluded Subsidiary shall be released from
the Subsidiary Guaranty.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recital paragraphs.

“Existing Letter(s) of Credit” means collectively, Letter of Credit No.
T00000068105795, in the original amount of $3,472,650.39, issued September 2,
2014, Letter of Credit No. T00000068108431, in the original amount of
$5,000,000, issued December 8, 2014 and Letter of Credit No. T00000068108432, in
the original amount of $11,000,000, issued December 8, 2014.

“Existing Revolver Maturity Date” has the meaning specified in Section 2.15(a).

“Facility” means the Tranche 1 Term Facility, the Tranche 2 Term Facility or the
Revolving Credit Facility, as the context may require.

“Facility Fee” has the meaning specified in Section 2.10.

“FAS 141” means Statement No. 141 issued by the Financial Accounting Standards
Board.

 

- 13 -



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Federal Reserve System” means the Federal Reserve System of the United States.

“Fee Letter” means the letter agreement, dated February 19, 2015, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as an arranger

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to the Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards (from the fee interest as well as the leasehold interest) will be applied
pursuant to the terms of the applicable leasehold mortgage.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charges” means, for any period, the sum of (i) Consolidated Debt Service
and (ii) all dividends payable on account of preferred stock or preferred
operating partnership units of the Borrower or any other Person in the
Consolidated Group (including dividends payable to Investment Affiliates but
excluding dividends payable to members of the Consolidated Group).

 

- 14 -



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means each Subsidiary of the Borrower organized under the
laws of any jurisdiction other than the United States or any jurisdiction
therein.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts as of the Closing Date which is the
basis of the Trust’s publicly filed financial statements.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases,

 

- 15 -



--------------------------------------------------------------------------------

dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantor” means, collectively, the Trust and all Subsidiary Guarantors to the
extent required under Section 6.12(a), subject to Section 6.12(b).

“Guaranty” means, collectively, the Guaranty from the Trust and, prior to the
release of the Subsidiary Guarantors pursuant to Section 6.12(b) (to the extent
required under Section 6.12(b)), the Subsidiary Guaranty from the Subsidiary
Guarantors made in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit G-1 and G-2, as the same may be amended,
supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Effective Date” has the meaning specified in Section 2.16(d).

“Indebtedness” of any Person at any date, means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capital Lease Obligations, (e) all Guarantee Obligations of such Person
in respect of Indebtedness of another Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of

 

- 16 -



--------------------------------------------------------------------------------

one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (f) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
unreimbursed amounts drawn thereunder, (g) all obligations of such Person in
respect of any binding, unconditional forward purchase commitment to purchase
real property, and (h) any net mark-to-market exposure with respect to rate
management transactions and other financial contracts. The Indebtedness of any
Person shall include, without duplication, the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Committed Loan Notice or Bid Request, as the case may be;
and (b) as to each Absolute Rate Loan, a period commencing on the date the
applicable Bid Loan is made and ending on a date of not less than seven (7) days
and not more than 180 days thereafter as selected by the Borrower in its Bid
Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

- 17 -



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee Obligation or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Affiliate” means, any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest of $1,000,000 or more (valued
at the historical cost thereof), whose financial results are not consolidated
under GAAP with the financial results of the Consolidated Group.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Grade Rating” means a public credit rating of BBB-/Baa3 (or the
equivalent) or higher from Fitch, Moody’s or S&P.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

- 18 -



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Reply Period” has the meaning specified in Section 9.10.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the latest Maturity Date for the Revolving Credit Facility taking into
account the extension option set forth in Section 2.15 (or, if such day is not a
Business Day, the immediately preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to 15% of the aggregate amount
of the Revolving Credit Commitments. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

- 19 -



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan, a Bid Loan or a Swing Line
Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letter and the Guaranty.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means the acquisition of assets with a total cost that is
more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to such acquisition.

“Material Adverse Effect” means a material adverse effect on (i) the business,
property or financial condition of the Consolidated Group, (ii) the ability of
the Borrower or the Trust to perform its obligations under the Loan Documents to
which it is a party, (iii) the ability of the Loan Parties collectively taken as
a whole to perform their obligations under the Loan Documents, or (iv) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

“Material Non-Recourse Indebtedness” means Indebtedness (other than the Loans)
or obligations in respect of one or more Swap Contracts, of any one or more of
the Trust or the Borrower and its Subsidiaries that (a) constitutes Non-Recourse
Indebtedness, and (b) is in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Non-Recourse Indebtedness, the “principal
amount” of the obligations of the Trust or the Borrower or any Subsidiary in
respect of any Swap Contracts at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Contract were terminated at such time.

“Material Recourse Indebtedness” means Indebtedness (other than the Loans and
Non-Recourse Indebtedness) or obligations in respect of one or more Swap
Contracts, of any one or more of the Trust or the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $25,000,000. For purposes of
determining Material Recourse Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Contracts
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Trust or the Borrower or such Subsidiary would be required
to pay if such Swap Contract were terminated at such time.

 

- 20 -



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary of the Borrower with assets having a
fair market value of $1,000,000 or more.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
April 8, 2019, subject to extension in accordance with Section 2.15; (b) with
respect to the Tranche 1 Term Facility, April 8, 2020; and (c) with respect to
the Tranche 2 Term Facility, April 8, 2017; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgagee” has the meaning specified in the definition of the term “Financeable
Ground Lease” in this Section 1.01.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Operating Income” means, with respect to any Project for any period,
(i) revenues therefrom (including, without limitation, lease termination fees
appropriately amortized to the extent there is no new tenant in the space for
which the lease termination fee was paid), calculated, in each case, in
accordance with GAAP, less (ii) the costs of maintaining such Project,
including, without limitation, real estate taxes, insurance, repairs,
maintenance, actual management fees paid to third parties or charged internally
at a market rate and bad debt expense but excluding depreciation, amortization,
Recurring Interest Expense, capital expenditures and rents paid pursuant to
ground leases, calculated, in each case, in accordance with GAAP (provided,
however, that lease payments attributable to Sale-Leaseback Master Leases which
are generally excluded from “consolidated net income” in accordance with GAAP
shall nonetheless be included as earnings for purposes of this definition).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness, other than in respect of environmental liabilities, fraud,
misrepresentation and other similar matters.

 

- 21 -



--------------------------------------------------------------------------------

“Note” means a Term Note or a Revolving Credit Note, as the context requires.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Tranche 1 Term Loans, Tranche 2
Term Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Tranche 1 Term Loans, Tranche 2 Term
Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

- 22 -



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan and other than a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Permitted Encumbrances” means:

(a) Liens imposed by Law for taxes, assessments or governmental charges or
levies that are not yet due or are being contested in compliance with
Section 6.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or are being contested in good faith
and by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h);

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens in existence on the date hereof, and extensions, renewals and
replacements of such Liens, as long as such extension, renewal and replacement
Liens do not spread to any property other than property encumbered by such Liens
on the date hereof;

(h) Liens on Projects first acquired by the Borrower or a Subsidiary after the
date hereof and which are in place at the time such Projects are so acquired;

 

- 23 -



--------------------------------------------------------------------------------

(i) Liens on Projects, and extensions, renewals and replacements of such Liens,
as long as such Liens do not cause Borrower to Default under Section 7.10;

(j) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business;

(k) assignments of past due receivables for collection purposes only;

(l) leases or subleases granted in the ordinary course of business;

(m) additional Liens on property or assets securing additional obligations not
to exceed $3,000,000 at any time outstanding; and

(n) Liens arising in connection with any Indebtedness permitted hereunder.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by the Borrower or with respect to
any such plan subject to Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.01.

“Project” means any real estate asset owned by the Borrower, any Subsidiary, or
an Investment Affiliate and operated or intended to be operated as an industrial
property.

“Project Investment Value” means, at any time with respect to any Project in
which a person has an ownership interest, the undepreciated book value of such
interest determined in accordance with GAAP.

“Project Value” means: (i) with respect to any Project owned by the Borrower, a
Subsidiary, or an Investment Affiliate for less than four full calendar
quarters, the current Project Investment Value of such Project; and (ii) with
respect to any Project owned by the Borrower, a Subsidiary or an Investment
Affiliate for four or more full calendar quarters, the greater of (i) the Net
Operating Income for such Project for the most recently completed calendar
quarter annualized divided by the Capitalization Rate and (ii) zero. A Project
contributed to an Investment Affiliate by the Borrower or a Subsidiary shall be
deemed to have been owned by such Investment Affiliate from the date of such
contribution.

“Public Lender” has the meaning specified in Section 6.01.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, or any other recipient of any payment to be made by or on account of any
Obligation of any Loan Party hereunder.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.

 

- 24 -



--------------------------------------------------------------------------------

“Recurring Interest Expense” means, for any period without duplication, the sum
of (a) the amount of interest (without duplication, whether accrued, paid or
capitalized) on Total Indebtedness actually payable by members of the
Consolidated Group during such period, plus (b) the applicable Consolidated
Group Pro Rata Share of any interest (without duplication, whether accrued, paid
or capitalized) on Indebtedness actually payable by Investment Affiliates during
such period, whether recourse or non-recourse.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to a Bid Loan, a Bid Request, (c) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (d) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided that the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the Revolving Credit Exposure
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition). The
unused Revolving Credit Commitment of, and the portion of the Total Revolving
Credit Outstandings of, any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Loans on such date. The portion of the Term
Loans held by any Defaulting Lender shall be disregarded in determining Required
Term Lenders at any time.

 

- 25 -



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any cash dividend, distribution or other payment with
respect to any equity interests in the Borrower or any Subsidiary, excluding
(i) any dividend, distribution or other payment by a member of the Consolidated
Group to another member of the Consolidated Group (including in connection with
the issuance of equity interests), (ii) any redemption of equity interests by a
member of the Consolidated Group (including pursuant to a share buyback
program); (iii) any distribution or other payment by an Investment Affiliate to
a member of the Consolidated Group (including promote payments in connection
with development joint ventures and regular distributions of cash flow from
Investment Affiliates); and (iv) any distribution or other payment by any
Subsidiary or Investment Affiliate which is a joint venture and operated in the
ordinary course of business.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, at any time, the sum of (a) the unused
portion of the aggregate Revolving Credit Commitments at such time and (b) the
Total Revolving Credit Outstandings at such time.

“Revolving Credit Facility” means, at any time, the Revolving Credit Loans which
the Revolving Credit Lenders have agreed to make in accordance with the terms of
this Agreement in the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period in respect of the Revolving Credit Facility, any Lender that
has a Revolving Credit Commitment at such time and (b) at any time thereafter,
any Lender that holds Revolving Credit Loans at such time.

 

- 26 -



--------------------------------------------------------------------------------

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit D-2.

“Sale-Leaseback Master Lease” shall mean a master lease entered into by a buyer
of a Project, as lessor, and the seller of such Project, as lessee, in
connection with a transaction whereby such seller leases all or a portion of
such Project after closing.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means each Subsidiary that is not an Excluded Subsidiary
or an Excluded Foreign Subsidiary.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by the
Subsidiary Guarantors, substantially in the form of Exhibit G-2, as the same may
be amended, supplemented or otherwise modified from time to time.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

- 27 -



--------------------------------------------------------------------------------

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“SWIFT” has the meaning specified in Section 2.04(f).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit C or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to 15% of the aggregate amount of
the Revolving Credit Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a
Tranche 1 Term Loan and Tranche 2 Term Loan, as applicable to the Borrower
pursuant to Section 2.01(a) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Term Lender’s name
on Schedule 2.01 under the caption “Tranche 1 Term Loan Commitment” or “Tranche
2 Term Loan Commitment”, as applicable, or opposite such caption in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Facility” means, collectively, the Tranche 1 Term Facility and the Tranche
2 Term Facility.

 

- 28 -



--------------------------------------------------------------------------------

“Term Lender” means (a) at any time prior to the disbursement of any Term
Facility, any Lender that has a Term Commitment at such time and (b) at any time
thereafter, any Lender that holds Term Loans at such time.

“Term Loan” means the Tranche 1 Term Loan or the Tranche 2 Term Loan, as the
context may require.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit D-1.

“Total Asset Value” means, as of the date of calculation, the aggregate, without
duplication, of: (a) the Project Value of all Projects (other than Assets Under
Development) owned by members of the Consolidated Group; plus (b) the
Consolidated Group Pro Rata Share of the Project Value of all Projects (other
than Assets Under Development) owned by Investment Affiliates; plus (c) an
amount equal to the then current book value of each Asset Under Development
owned by members of the Consolidated Group; plus (d) an amount equal to
Consolidated Group Pro Rata Share of the then current book value of each Asset
Under Development owned by an Investment Affiliate; plus (e) all Unrestricted
Cash and Cash Equivalents owned by members of the Consolidated Group; plus
(f) the applicable Consolidated Group Pro Rata Share of all Unrestricted Cash
and Cash Equivalents owned by any Investment Affiliate; plus (g) Investments in
mortgage notes receivable; plus (h) the Consolidated Group Pro Rata Share of
Investments in all mortgage notes receivable owned by Investment Affiliates;
plus (i) the amount of Indebtedness under clause (g) of the definition thereof.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.

“Total Indebtedness” shall mean, as of any date of determination, without
duplication, the sum of: (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis; plus (b) the
greater of (i) the applicable Consolidated Group Pro Rata Share of all
Indebtedness of each Investment Affiliate (other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group) and (ii) the amount
of Indebtedness of such Investment Affiliate which is also Recourse Indebtedness
of a member of the Consolidated Group.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans, Bid Loans and L/C Obligations.

“Total Secured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which is secured by a Lien on a Project, any
ownership interests in any Subsidiary or Investment Affiliate or any other
assets which had, in each case, in the aggregate, a value in excess of the
amount of the applicable Indebtedness at the time such Indebtedness was
incurred. Such Indebtedness that is secured only with a pledge of ownership
interests and is also recourse to the Borrower or Guarantor shall not be treated
as secured Indebtedness.

 

- 29 -



--------------------------------------------------------------------------------

“Total Unencumbered Project Pool Value” shall mean, as of any date of
calculation, the aggregate, without duplication, of: (a) the Unencumbered
Project Values of all Unencumbered Projects (other than any that are Assets
Under Development); plus (b) an amount equal to one hundred percent (100%) of
the then-current book value of each Unencumbered Project that is an Asset Under
Development; plus (c) all Unrestricted Cash and Cash Equivalents owned by a
member of the Consolidated Group not subject to any restrictions on use by
virtue of any contract or agreement (other than rights of banks and securities
intermediaries with respect to deposit accounts and securities accounts) in
favor of any party (whether a creditor, seller or otherwise) having a claim
(whether liquidated or not) against a member of the Consolidated Group; plus
(d) the applicable Consolidated Group Pro Rata Share of Unrestricted Cash and
Cash Equivalents owned by any Investment Affiliate not subject to any
restrictions on use by virtue of any contract or agreement (other than rights of
banks and securities intermediaries with respect to deposit accounts and
securities accounts) in favor of any party (whether a creditor, seller or
otherwise) having a claim (whether liquidated or not) against such Investment
Affiliate; provided that no more than twenty five percent (25%) of Total
Unencumbered Project Pool Value may be attributable to, (i) Assets Under
Development, (ii) Unencumbered Projects that are ground leased under Financeable
Ground Leases (as opposed to being owned in fee simple) by the Borrower or a
Wholly-Owned Subsidiary, or (iii) Projects located outside of the United States.

“Total Unsecured Indebtedness” means, as of any date of determination, that
portion of Total Indebtedness which does not constitute Total Secured
Indebtedness and is not Indebtedness under clause (g) of the definition thereof.

“Tranche 1 Term Facility” means the Tranche 1 Term Loans which the Term Lenders
have agreed to make in accordance with the terms of this Agreement and all
related Term Commitments.

“Tranche 2 Term Facility” means the Tranche 2 Term Loans which the Term Lenders
have agreed to make in accordance with the terms of this Agreement and all
related Term Commitments.

“Tranche 1 Term Loan” means any advance made by any Term Lender under the
Tranche 1 Term Facility.

“Tranche 2 Term Loan” means any advance made by any Term Lender under the
Tranche 2 Term Facility.

“Trust” means DCT Industrial Trust Inc., the general partner of the Borrower,
and formerly known as Dividend Capital Trust, Inc.

“Type” means (a) with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan, and (b) with respect to a Bid Loan, its character as an
Absolute Rate Loan or a Eurodollar Margin Bid Loan.

“Unencumbered Project” means a Project that: (i) is completed and located in the
United States or, subject to the limitations described in the definition of
Total Unencumbered Project Pool Value, which is an Asset Under Development
and/or located outside the United States;

 

- 30 -



--------------------------------------------------------------------------------

(ii) is 100% owned in fee simple or, subject to the limitation set forth in the
definition of Total Unencumbered Project Pool Value, is ground leased pursuant
to a Financeable Ground Lease, by the Borrower, the Trust or a Wholly-Owned
Subsidiary; (iii) is not subject to any Liens other than those identified in
clauses (a), (b), (c), (d), (f), (j), (k) and (l) of the definition of Permitted
Encumbrances provided that Liens identified in clause (e) of the definition of
Permitted Encumbrances shall also be permissible if the Unencumbered Project
Value of such Project is reduced by the amount of such judgment; (iv) is not
subject to any agreement (including (a) any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such Project, and
(b) if applicable, the Organization Documents of the Borrower or any
Wholly-Owned Subsidiary) which prohibits or limits the ability of the Borrower
or any Wholly-Owned Subsidiary, as the case may be, to create, incur, assume or
suffer to exist any Lien (other than those identified in clauses (a), (b), (c),
(d), (f), (j), (k) and (l) of the definition of Permitted Encumbrances provided
that Liens identified in clause (e) of the definition of Permitted Encumbrances
shall also be permissible if the Unencumbered Project Value of such Project is
reduced by the amount of such judgment) upon any assets or Equity Interests of
the Borrower, or any Wholly-Owned Subsidiary except for covenants that are not
materially more restrictive than the covenants contained in this Agreement, in
favor of holders of unsecured Indebtedness of the Borrower and the Wholly-Owned
Subsidiaries not prohibited hereunder; (v) is not subject to any agreement
(including (a) any agreement governing Indebtedness incurred in order to finance
or refinance the acquisition of such Project, and (b) if applicable, the
Organization Documents of the Borrower or any Wholly-Owned Subsidiary) which
entitles any Person to the benefit of any Lien (other than those identified in
clauses (a), (b), (c), (d), (f), (j), (k) and (l) of the definition of Permitted
Encumbrances provided that Liens identified in clause (e) of the definition of
Permitted Encumbrances shall also be permissible if the Unencumbered Project
Value of such Project is reduced by the amount of such judgment) on any assets
or Equity Interests of the Borrower or any Wholly-Owned Subsidiary or would
entitle any Person to the benefit of any Lien (other than those identified in
clauses (a), (b), (c), (d), (f), (j), (k) and (l) of the definition of Permitted
Encumbrances provided that Liens identified in clause (e) of the definition of
Permitted Encumbrances shall also be permissible if the Unencumbered Project
Value of such Project is reduced by the amount of such judgment) on such assets
or Equity Interests upon the occurrence of any contingency (including, without
limitation, pursuant to an “equal and ratable” clause); (vi) is not subject to
any agreement (including (a) any agreement governing Indebtedness incurred in
order to finance or refinance the acquisition of such Project, and (b) if
applicable, the Organization Documents of the Borrower or any Wholly-Owned
Subsidiary) which prohibits or limits the ability of the Borrower or any
Wholly-Owned Subsidiary, as the case may be, to make distributions to the
Borrower or Guarantor or prevents the Wholly-Owned Subsidiary from transferring
such Project (other than (x) any restriction with respect to a Project imposed
pursuant to an agreement entered into for the sale or disposition of such
Project pending the closing of such sale or disposition, and (y) any restriction
with respect to a Wholly-Owned Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Wholly-Owned Subsidiary pending the closing of such
sale or disposition); and (vii) is not the subject of any issues that would make
any of the representations and warranties in Section 5.20 with respect to such
Project not true and correct in any material respect. No Project owned by a
Wholly-Owned Subsidiary shall be deemed to be an Unencumbered Project unless
(a) both such Project and all Equity Interests of the Wholly-Owned Subsidiary
held directly or indirectly by the Borrower are not subject to any Lien (other
than Permitted Encumbrances, identified in clauses (a), (b), (c), (d), (f), (j),
(k) and

 

- 31 -



--------------------------------------------------------------------------------

(l) of the definition of Permitted Encumbrances), (b) such Wholly-Owned
Subsidiary, and each intervening entity between the Borrower and such
Wholly-Owned Subsidiary, does not have any Indebtedness for borrowed money, and
(c) no event has occurred or condition exists described in clauses (f) or (g) of
Section 8.01 with respect to such Wholly-Owned Subsidiary. A Project that is
subject to an option to purchase shall not be disqualified by the requirement in
clause (vi) from being an Unencumbered Project so long as the Project can be
transferred subject to the rights of the optionee provided that if the option to
purchase is for a fixed price as distinguished from a market price, the
Unencumbered Project Value for such Project shall be equal to the lesser of
(x) the amount determined in accordance with the definition of Unencumbered
Project Value, or (y) the option price for such Project. Notwithstanding the
foregoing, prior to a release of the Subsidiary Guarantors pursuant to
Section 6.12(b) hereof, all references to Wholly-Owned Subsidiary contained
herein shall be deemed to refer to Subsidiary Guarantors.

“Unencumbered Project NOI” means, with respect to any Unencumbered Project for
any period, the Net Operating Income for such Unencumbered Project for such
period, less an assumed capital reserve expenditure equal to $0.10 per square
foot of leasable space (as annualized).

“Unencumbered Project Value” means: (i) with respect to any Unencumbered Project
owned by the Borrower or a Wholly-Owned Subsidiary for less than four full
calendar quarters, the current Project Investment Value for such Unencumbered
Project; and (ii) with respect to any Unencumbered Project owned by the Borrower
or a Wholly-Owned Subsidiary for four or more full calendar quarters, the
greater of (a) Unencumbered Project NOI for such Unencumbered Project for the
most recently completed calendar quarter annualized divided by the
Capitalization Rate and (b) zero.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged for the benefit of any party (whether a
creditor, seller or otherwise) having a claim (whether liquidated or not)
against a member of the Consolidated Group, to be valued for purposes of this
Agreement at 100% of its then-current book value, as determined under GAAP.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

“Wholly-Owned Subsidiary” means any Subsidiary of the Borrower, all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by the Borrower or one or more Wholly-Owned Subsidiaries
of the Borrower.

 

- 32 -



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to

 

- 33 -



--------------------------------------------------------------------------------

the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Trust, the Borrower and its
Subsidiaries or to the determination of any amount for the Trust, the Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Trust or
the Borrower, as applicable, is required to consolidate pursuant to FASB ASC 810
as if such variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility for, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a loans to the Borrower, (i) on the
Closing Date, in an amount equal to such Term Lender’s Term Commitment in
respect of the Tranche 1 Term Facility and (ii) on the Closing Date, in an
amount equal to such Term Lender’s Term Commitment in respect of the Tranche 2
Term Facility. Any such Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Percentages of the Tranche 1 Term Facility or the Tranche 2 Term
Facility, as applicable. Amounts borrowed under this Section 2.01(a) and repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Committed Loans, as further provided in Section 2.02.

 

- 34 -



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that, after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitments and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of such Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.06, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Committed Loans, as further provided in Section 2.02.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing and Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Committed Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 12:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof. Except as provided in
Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof provided that the amount of a Base Rate Loan may be in an amount
equal to the entire unpaid balance of the Commitments or the amount that is
required to finance the reimbursement of an L/C Borrowing. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion

 

- 35 -



--------------------------------------------------------------------------------

or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Committed Loans.
If the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Committed Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Term Borrowing or
a Revolving Credit Borrowing, each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Committed Loan Notice, provided that for a Base Rate
Borrowing such funds shall be made available not later than 2:00 p.m. on such
Business Day. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower either by (i) crediting the account of the Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Committed Loan. During the existence of an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate
Committed Loans upon determination of such interest rate. At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to (i) all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type and (ii) all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans of the same Type, there shall not be more than seven (7) Interest
Periods in effect with respect to the Revolving Credit Facility, two
(2) Interest Periods in effect with respect to the Tranche 1 Term Facility and
two (2) Interest Periods in effect for the Tranche 2 Term Facility.

 

- 36 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 Bid Loans.

(a) General. Subject to the terms and conditions set forth herein and as long as
the Borrower receives two Investment Grade Ratings, and so long as it maintains
such Investment Grade Ratings, each Revolving Credit Lender agrees that the
Borrower may from time to time request the Lenders to submit offers to make
revolving loans (each such loan, a “Bid Loan”) to the Borrower prior to the
Maturity Date for the Revolving Credit Facility pursuant to this Section 2.03;
provided, however, that after giving effect to any Bid Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the aggregate Revolving Credit
Commitments, and (ii) the aggregate Outstanding Amount of all Bid Loans shall
not exceed the Bid Loan Sublimit. There shall not be more than five
(5) different Interest Periods in effect with respect to Bid Loans at any time.

(b) Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, (iv) the duration of the Interest Period with respect thereto, and
(v) whether such Bid Loan is subject to prepayment, and shall be signed by a
Responsible Officer of the Borrower. No Bid Request shall contain a request for
(i) more than one Type of Bid Loan or (ii) Bid Loans having more than three
different Interest Periods. Unless the Administrative Agent otherwise agrees in
its sole discretion, the Borrower may not submit a Bid Request if it has
submitted another Bid Request within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.

(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Bank of America
in its capacity as a Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders

 

- 37 -



--------------------------------------------------------------------------------

in response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the principal amount of each Bid Loan
for which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Commitment of the bidding Lender,
(y) must be $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and
(z) may not exceed the principal amount of Bid Loans for which Competitive Bids
were requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Bid Loans, the Absolute Rate offered for each such Bid Loan and the Interest
Period applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurodollar Margin Bid Loans, the Eurodollar Bid Margin with respect to each such
Eurodollar Margin Bid Loan and the Interest Period applicable thereto; and
(E) the identity of the bidding Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Borrower of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Administrative Agent
shall notify the Borrower of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Borrower shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;

 

- 38 -



--------------------------------------------------------------------------------

(ii) the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and

(iv) the Borrower may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Borrower, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Bids. The Administrative
Agent shall promptly notify each Lender having submitted a Competitive Bid
whether or not its offer has been accepted and, if its offer has been accepted,
of the amount of the Bid Loan or Bid Loans to be made by it on the date of the
applicable Bid Borrowing. Any Competitive Bid or portion thereof that is not
accepted by the Borrower by the applicable time specified in Section 2.03(e)
shall be deemed rejected.

(h) Notice of Eurodollar Rate. If any Bid Borrowing is to consist of Eurodollar
Margin Bid Loans, the Administrative Agent shall determine the Eurodollar Rate
for the relevant Interest Period, and promptly after making such determination,
shall notify the Borrower and the Lenders that will be participating in such Bid
Borrowing of such Eurodollar Rate.

(i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower either by (i) crediting the account of the Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(j) Notice of Range of Bids. After each Competitive Bid auction pursuant to this
Section 2.03, the Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing.

 

- 39 -



--------------------------------------------------------------------------------

(l) Fee. The Borrower shall pay the Administrative Agent a fee of $2,500 in
connection with each Bid Request.

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the aggregate Revolving Credit Commitments,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of such
Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if the expiry date of
the requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Credit Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally

 

- 40 -



--------------------------------------------------------------------------------

or the Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally; provided that the
Borrower may replace the L/C Issuer upon any failure of the L/C Issuer to issue
a Letter of Credit in reliance on the clause (iii)(A) or (iii)(B) with another
institution that is a Lender;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

- 41 -



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby

 

- 42 -



--------------------------------------------------------------------------------

irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Credit Lenders
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and

 

- 43 -



--------------------------------------------------------------------------------

multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.04.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

- 44 -



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

- 45 -



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer (other than
the defense that all amounts required to reimburse the L/C Issuer had already
been paid) or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code or the ISP, as
applicable; any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

- 46 -



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

- 47 -



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Revolving Credit Facility Eurodollar Rate Committed Loans times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.04 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.18(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate for Revolving Credit Facility Eurodollar Rate Committed Loans
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate for Revolving
Credit Facility Eurodollar Rate Committed Loans separately for each period
during such quarter that such Applicable Rate for Revolving Credit Facility
Eurodollar Rate Committed Loans was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Credit
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the applicable Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Parties Other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is

 

- 48 -



--------------------------------------------------------------------------------

for the account of, a party other than the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of the parties other than the Borrower inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the issuance of such Letter of Credit.

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.05, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in Dollars in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the aggregate Revolving
Credit Commitments and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of such Revolving Credit Lender at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans at such time
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment; and
provided, further, (y) that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Notwithstanding anything in this Agreement to the contrary, such Swing Line
Loans, when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Revolving Credit Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Credit Lender’s Revolving Credit Commitment. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.05, prepay under Section 2.06, and reborrow under
this Section 2.05. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that

 

- 49 -



--------------------------------------------------------------------------------

the Administrative Agent has also received such Swing Line Loan Notice and, if
not, the Swing Line Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower either
by (i) crediting the account of the Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the aggregate unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed
payment in respect of such participation.

 

- 50 -



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request

 

- 51 -



--------------------------------------------------------------------------------

of the Swing Line Lender. The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.06 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that any (i) such notice
must be in a form reasonably acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 1:00 p.m. (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; and (iii) prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or increments of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. Each notice of prepayment shall specify the
Facility for which prepayment is being made. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.18, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages in respect of each of the Facilities for which
a prepayment is being made. If an Event of Default exists, all prepayments must
be applied on a pro rata basis among all Facilities.

(b) No Bid Loan may be prepaid without the prior consent of the applicable Bid
Loan Lender.

(c) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.

 

- 52 -



--------------------------------------------------------------------------------

Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(d) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments at such time, then the Borrower shall
immediately prepay the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(d) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the aggregate Revolving Credit Commitments at such time.

2.07 Reduction or Termination of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 pm. three (3) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments for Tranche 1 Term Loans and Tranche 2 Term
Loans shall be automatically and permanently reduced to zero upon disbursement
of the applicable Term Facility.

(ii) If, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the aggregate amount of the Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions, Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.07. Upon any reduction of the aggregate
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Commitments shall be paid on the effective date of such
termination.

 

- 53 -



--------------------------------------------------------------------------------

2.08 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the applicable Term Lenders on the
Maturity Date with respect to the applicable Term Facility the aggregate
principal amount of all Term Loans in such Facility outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date with respect to the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

(c) Bid Loans. The Borrower shall repay each Bid Loan on the last day of the
Interest Period in respect thereof.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date with respect to the Revolving Credit Facility.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus or minus the
Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as the
case may be; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

- 54 -



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, during the continuance of an
Event of Default, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a facility fee (the “Facility Fee”) equal to the
Applicable Rate times the actual daily amount of the aggregate Revolving Credit
Commitments (or, if the Revolving Credit Commitments have terminated, on the
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The Facility Fee shall accrue at all times during the Availability
Period (and thereafter so long as any Revolving Credit Loans, Swing Line Loans
or L/C Obligations remain outstanding), including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The Facility Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter among the Borrower, the
Administrative Agent and the Arrangers. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is

 

- 55 -



--------------------------------------------------------------------------------

made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence thereof.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence of the amount
of the Credit Extensions made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office and
any payment of principal not distributed within one (1) Business Day following
receipt by Administrative Agent shall bear interest (payable by the
Administrative Agent) at the Federal Funds Rate. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

- 56 -



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the applicable Borrowing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

- 57 -



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C

 

- 58 -



--------------------------------------------------------------------------------

Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary Affiliate thereof (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 Extension of Maturity Date in Respect of the Revolving Credit Facility.

(a) Requests for Extension of the Revolving Credit Facility. The Borrower may,
by notice to the Administrative Agent (which shall promptly notify the Revolving
Credit Lenders) not earlier than one hundred and twenty (120) days and not later
than thirty (30) days prior to the Maturity Date in respect of the Revolving
Credit Facility then in effect hereunder (the “Existing Revolver Maturity
Date”), request that the Existing Revolver Maturity Date be extended one time
for one additional year from the Existing Revolver Maturity Date.

(b) Conditions Precedent to Extension. As a condition precedent to the extension
described in this Section 2.15, the Borrower shall pay to Administrative Agent
for the pro rata benefit of the applicable Lenders an extension fee equal to
(A) 0.15% (15 basis points) multiplied by (B) the Revolving Credit Exposure of
all Revolving Credit Lenders with respect to an extension request pursuant to
Section 2.15(a) at the time of extension and deliver to the Administrative Agent
a certificate of each Loan Party dated as of the Existing Revolver Maturity Date
(in sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower, certifying that, immediately before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Existing Revolver Maturity Date, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (B) the
Borrower is in compliance with all of the financial covenants set forth in
Section 7.10, and (C) no Default exists.

(c) No Additional Conditions. Upon the satisfaction of the conditions precedent
specified in clause (b) above, the Existing Revolver Maturity Date, shall be
extended, without further action by any party hereto.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Total Credit Exposure of all
Lenders, which increase may take the form of (i) an increase in the aggregate
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$200,000,000 (for a total of $600,000,000), and (ii) an increase in

 

- 59 -



--------------------------------------------------------------------------------

the amount of one or both of the Term Facilities or one or more additional term
loan tranches, as Borrower elects, by an amount (for all such requests) not
exceeding $175,000,000 (for a total of $400,000,000); provided that any such
request for an increase shall be in a minimum amount of $25,000,000, or such
other amount as may be agreed upon by the Borrower and the Administrative Agent;
provided, further, that, after giving effect to such increase, the Total Credit
Exposure of all Lenders shall not exceed $1,000,000,000. At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b) Lender Elections. Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to (x) increase its Commitment in the
applicable Facility or (y) provide new Commitments in respect of any Facility or
tranche and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase in Total Credit Exposure.
Any Lender not responding within such time period shall be deemed to have
declined to increase its (or to provide a new) Commitment in the applicable
Facility or tranche.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, and (in the case of an
increase in Revolving Credit Commitments) the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the aggregate Revolving Credit
Commitments are increased in accordance with this Section or the amount of any
Term Facility is increased or there shall be added any additional term loan
tranche, the Administrative Agent and the Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase
in Total Credit Exposure. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to any
such increase or additional tranche, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower and the Trust dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
or additional tranche, and (y) in the case of the Borrower, certifying that,
before and after giving effect to such increase or additional tranche, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.16, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b),

 

- 60 -



--------------------------------------------------------------------------------

respectively, of Section 6.01, and (B) no Default exists. To the extent that the
increase shall take the form of a new term loan tranche, this Agreement shall be
amended, in form and substance satisfactory to the Administrative Agent and the
Borrower. In the case of any such increase in the Revolving Credit Commitments,
the Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section, and the Borrower and the Trust shall execute and deliver such documents
or instruments as the Administrative Agent may require to evidence such increase
in the Revolving Credit Commitment or Term Loans of any Lender and to ratify
each such Loan Party’s continuing obligations hereunder and under the other Loan
Documents, and shall pay such fees as may be due pursuant to the terms of the
Fee Letters.

(f) Increases Generally. Any increased or new Commitments and new tranches of
Term Loans established pursuant to this Section, and all Loans thereunder, shall
constitute Loans and Commitments under, shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents and shall, without
limiting the foregoing, benefit equally and ratably with the Obligations of the
Guarantors.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.17 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iii) if thirty (30) days
prior to the initial Maturity Date for the Revolving Credit Facility there is
any Letter of Credit with an expiration date that is after the initial Maturity
Date for the Revolving Credit Facility, unless Borrower has exercised the
extension option set forth in Section 2.15, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral. The Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the

 

- 61 -



--------------------------------------------------------------------------------

obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Credit Lenders” and “Required Term Lenders” and in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08, shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swing Line Lender

 

- 62 -



--------------------------------------------------------------------------------

hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.17; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.17; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
Facility Fee for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the Outstanding Amount of the Loans funded
by it and (2) its Applicable Revolving Credit Percentage of the stated amount of
Letters of Credit and Swing Line Loans for which it has provided Cash Collateral
pursuant to Section 2.04, Section 2.05, Section 2.17, or Section 2.18(a)(ii), as
applicable (and the Borrower shall (A) be required to pay to each of the L/C
Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and
(B) not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.04(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund

 

- 63 -



--------------------------------------------------------------------------------

participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Revolving Credit Percentage” of each
Non-Defaulting Lender in the Revolving Credit Facility shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages of each applicable Facility (without giving effect to
Section 2.18(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

- 64 -



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of amounts to the
extent paid or remitted by Administrative Agent to the relevant Governmental
Authority on behalf of any Loan Party, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 20 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties and interest, unless caused by Lender, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the

 

- 65 -



--------------------------------------------------------------------------------

L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. The Borrower shall, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 20 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of the
Amendment, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(ii) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will

 

- 66 -



--------------------------------------------------------------------------------

permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required as to
Excluded Taxes if in the Lender’s reasonable judgment such completion, execution
or submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(iii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; and

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower

 

- 67 -



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iv) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

- 68 -



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes to the extent
paid or remitted on behalf of any Loan Party) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
make, maintain or fund, or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Committed Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the

 

- 69 -



--------------------------------------------------------------------------------

Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent determines
that for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein. The Administrative Agent and
each Lender agrees that, in the event that it makes any determination under this
Section 3.03 it shall, as part of making such determination, have made a good
faith determination (which determination shall be conclusive) that it is
concurrently making similar determinations in other (but not necessarily all)
credit facilities similarly situated.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent notifies the Borrower that such alternative
interest rate does not adequately and fairly

 

- 70 -



--------------------------------------------------------------------------------

reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the

 

- 71 -



--------------------------------------------------------------------------------

Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered. The L/C Issuer and each Lender agrees that, in the event that it
submits any demand for payment under this Section 3.04(b) it shall, as part of
making such demand, have made a good faith determination (which determination
shall be conclusive) that it is concurrently making similar demands of other
(but not necessarily all) customers similarly situated.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any out-of-pocket loss, cost
or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

- 72 -



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

- 73 -



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note;

(iii) a Term Note executed by the Borrower in favor of each Term Lender
requesting a Term Note;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and the Trust
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Borrower and the Trust is duly organized or
formed, and that each of the Borrower and the Trust is validly existing, in good
standing and qualified to engage in business in its jurisdiction of
organization;

(vi) a favorable opinion of Ballard Spahr LLP, counsel to the Loan Parties, and
Venable LLP, counsel to the Trust, addressed to the Administrative Agent and
each Lender, as to such matters concerning the Borrower and the Trust, and the
Loan Documents as the Required Lenders may reasonably request, in a form
satisfactory to the Administrative Agent, provided that the Lenders acknowledge
that this opinion will not cover the Subsidiary Guarantors and the Subsidiary
Guaranty;

(vii) a certificate of a Responsible Officer of the Borrower and the Trust
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

- 74 -



--------------------------------------------------------------------------------

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on December 31, 2014, signed by a Responsible
Officer of the Borrower;

(x) a Committed Loan Notice for the Borrowings to be funded at Closing; and

(xi) Closing instructions providing in a manner reasonably satisfactory to the
Administrative Agent that, upon giving effect to the transactions contemplated
hereby on the Closing Date and the disbursement of the Term Loans on the Closing
Date, the “Term Loans” as defined in the Existing Credit Agreement shall be
repaid in full; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid to the Administrative Agent or any Lender in
connection with this Agreement or the Fee Letter on or before the Closing Date
shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the date that is
three Business Days prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

- 75 -



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Committed Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (except for any Permitted

 

- 76 -



--------------------------------------------------------------------------------

Encumbrances) under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, in each
case except to the extent such contravention, conflict, breach or violation
would not have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, any Governmental
Authority or any other Person which has not been obtained is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except to the extent the failure of which would not result in a
Material Adverse Affect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors
rights generally and equitable principles of general application (regardless of
whether enforcement is sought in proceeding in equity or law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) Intentionally Deleted.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had a
Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
As used in this Agreement, the words “knowledge,” “known” or similar words or
phrases with respect to the Borrower mean the actual knowledge of facts or other
information by the Chief Financial Officer and the General Counsel of Borrower
and the Trust, without inquiry or investigation, and shall not imply that anyone
else’s knowledge is imputed to such individual.

 

- 77 -



--------------------------------------------------------------------------------

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property material to its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Permitted Encumbrances.

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The Borrower maintains with insurance companies not Affiliates
of the Borrower that the Borrower reasonably believes to be financially sound
and reputable, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts, as are
customarily carried under similar circumstances by such other Persons, provided,
however, that up to 5% of such coverage may be self-insured by Borrower or its
Affiliates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

5.12 ERISA Compliance.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination, opinion or
advisory letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by, or shall be timely submitted to, the IRS, and, to the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

 

- 78 -



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or any Multiemployer Plan that would reasonably be expected
to have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan or to
the knowledge of Borrower any Multiemployer Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not be reasonably by expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens. The Borrower has no equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13. A majority
of the Equity Interests in the Borrower are owned by the Trust.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Not more than 25% of the
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or subject to any restriction contained in any agreement or instrument between
the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

- 79 -



--------------------------------------------------------------------------------

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. The reports, financial statements, certificates
and other information furnished in writing by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Administrative Agent and the Lenders that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results and the differences may be
material).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or are licensed to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are material to their respective businesses. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, except for any infringement that
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.

5.19 REIT Status. The Trust is qualified to elect or has elected status as a
real estate investment trust under Section 856 of the Code and currently is in
compliance in all material respects with all provisions of the Code applicable
to the qualification of the Trust as a real estate investment trust.

 

- 80 -



--------------------------------------------------------------------------------

5.20 Unencumbered Projects. Schedule 5.20 hereto contains a complete and
accurate list of Unencumbered Projects as of the Closing Date and as
supplemented from time to time in connection with the delivery of a Compliance
Certificate pursuant to Section 6.01(c) hereof, including the entity that owns
each Unencumbered Project. With respect to each Project identified from time to
time as an Unencumbered Project, the Borrower hereby represents and warrants as
follows except to the extent disclosed in writing to the Lenders and approved by
the Required Lenders (which approval shall not be unreasonably withheld):

(a) No portion of any improvement on the Unencumbered Project is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area, the
Borrower or the applicable Subsidiary, to the extent the same is available on
commercially reasonable terms, has obtained and will maintain insurance coverage
for flood and other water damage in the amount of the replacement cost of the
improvements at the Unencumbered Project.

(b) To the Borrower’s knowledge, the Unencumbered Project and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws (“Applicable Laws”).

(c) The Unencumbered Project is served by all utilities required for the current
use thereof. All utility service is provided by public utilities and the
Unencumbered Project has accepted or is equipped to accept such utility service.

(d) All public roads and streets necessary for service of and access to the
Unencumbered Project for the current use thereof have been completed, are
serviceable and all-weather and are physically and legally open for use by the
public.

(e) The Unencumbered Project is served by public water and sewer systems or, if
the Unencumbered Project is not serviced by a public water and sewer system,
such alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

(f) The Borrower is not aware of any material latent or patent structural defect
in the Unencumbered Project. The Unencumbered Project is free of damage and
waste that would materially and adversely affect the value of the Unencumbered
Project, and is in adequate repair for its intended use. The Unencumbered
Project is free from material damage caused by fire or other casualty. There is
no pending or, to the actual knowledge of the Borrower, threatened condemnation
proceedings affecting the Unencumbered Project, or any material part thereof.

(g) To the Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Project are in a condition and repair
adequate for its intended use and, to the Borrower’s knowledge, in material
compliance with all Applicable Laws with respect to such systems.

(h) All improvements on the Unencumbered Project lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Project other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Project, no such improvements encroach upon
easements benefiting the Unencumbered Project other than encroachments that do
not materially adversely affect the use

 

- 81 -



--------------------------------------------------------------------------------

or occupancy of the Unencumbered Project and no improvements on adjoining
properties encroach upon the Unencumbered Project or easements benefiting the
Unencumbered Project other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Project. All access routes that
materially benefit the Unencumbered Project are available to the Borrower or the
applicable Subsidiary of the Borrower, constitute permanent easements that
benefit all or part of the Unencumbered Project or are public property, and the
Unencumbered Project, by virtue of such easements or otherwise, is contiguous to
a physically open, dedicated all weather public street, and has any necessary
permits for ingress and egress.

(i) There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Project except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

(j) Each Unencumbered Project satisfies each of the requirements set forth in
the definition of “Unencumbered Project”.

A breach of any of the representations and warranties contained in this
Section 5.20 with respect to a Project shall disqualify such Project from being
an Unencumbered Project for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Project results in a Default
under one of the other provisions of this Agreement).

5.21 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer or employee thereof, is an
individual or entity that is, or is owned or controlled directly by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

5.22 Anti-Corruption Laws. To the Borrower’s knowledge, the Borrower and its
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

- 82 -



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary, as
the case may be, to:

6.01 Financial Statements and Other Information. The Borrower will furnish to
the Administrative Agent and each Lender:

(a) As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by Ernst & Young or other independent certified public accountants of nationally
recognized standing;

(b) As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter (other than, at the Borrower’s option, the last
fiscal quarter of any fiscal year) for the Consolidated Group, an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Consolidated Group for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by the Borrower’s chief
financial officer or chief accounting officer;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating whether the Borrower is in
compliance with Sections 7.05 and 7.10, including an update of Schedule 5.20
listing all of the Unencumbered Projects as of such date, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 5.05 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with the quarterly financial statements required under
(b) above, a schedule of the Unencumbered Projects comprising the Unencumbered
Project Value, summarizing total revenues, expenses, and Unencumbered Project
NOI.

(e) promptly following any request thereafter, copies of all periodic and
regular reports, registration statements (without exhibits unless expressly
requested by Administrative Agent) and prospectuses and all amendments thereto
filed by the Trust, the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Trust to its shareholders
generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Trust, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

The Borrower may, in its sole discretion, satisfy its obligations under Sections
6.01(a) and (b) by filing with the SEC Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q and such other reports on other forms as may be appropriate
at such times and in accordance with the SEC’s rules and the instructions
accompanying such forms.

 

- 83 -



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.02 Notices. Promptly upon Borrower’s receipt of written notice or otherwise
becoming aware of the following, notify the Administrative Agent and each
Lender:

(a) of the occurrence of any Default;

 

- 84 -



--------------------------------------------------------------------------------

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e) of the Borrower’s receipt of a Credit Rating or any change to the Borrower’s
Credit Rating.

Each notice pursuant to this Section 6.02 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.02(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.03 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property that is not a
Permitted Encumbrance; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness the non-payment of which would reasonably
be expected to have a Material Adverse Effect.

6.04 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.05 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; provided that
this Section shall not prevent the Borrower or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

- 85 -



--------------------------------------------------------------------------------

6.06 Maintenance of Insurance. Maintain with insurance companies not Affiliates
of the Borrower that the Borrower reasonably believes to be financially sound
and reputable, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts, as are
customarily carried under similar circumstances by such other Persons, provided,
however, that up to 5% of such coverage may be self-insured by Borrower or its
Affiliates.

6.07 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

6.08 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

6.09 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided the Borrower is given the opportunity to be present for such
discussions), all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that unless an Event of Default exists the Borrower
shall only be required to pay the reasonable and documented expenses for one
visit during any calendar year.

6.10 Use of Proceeds and Letters of Credit. The Letters of Credit and the
proceeds of the Loans will be used only for general business purposes of the
Borrower (including capital needs, closing costs, and financing for property
acquisitions). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X.

6.11 REIT Status. The Trust will at all times comply with all applicable
provisions of the Code necessary to allow the Trust to qualify for status as a
real estate investment trust.

6.12 Subsidiary Guarantees. (a) The Borrower shall cause each of its
Subsidiaries other than Excluded Subsidiaries and Excluded Foreign Subsidiaries
to execute and deliver to the Administrative Agent the Subsidiary Guaranty as
required under Article IV above. Except as otherwise provided in
Section 6.12(b), the Borrower shall cause each Subsidiary (other than Excluded
Subsidiaries and Excluded Foreign Subsidiaries) first formed or acquired after
the date hereof to execute and deliver to the Administrative Agent, on or prior
to the date that the

 

- 86 -



--------------------------------------------------------------------------------

Borrower’s next quarterly Compliance Certificate is due pursuant to
Section 6.01(c), a joinder in the Subsidiary Guaranty. Also, if any Subsidiary
which had previously been an Excluded Subsidiary or an Excluded Foreign
Subsidiary ceases to be an Excluded Subsidiary or an Excluded Foreign
Subsidiary, except as otherwise provided in Section 6.12(b), the Borrower shall,
on or prior to the date that the Borrower’s next quarterly Compliance
Certificate is due pursuant to Section 6.01(c), cause such Subsidiary to execute
and deliver to the Administrative Agent a joinder in the Subsidiary Guaranty.

(b) The Subsidiary Guarantors shall be automatically released from their
obligations under the Subsidiary Guaranty once Borrower provides a certification
to Administrative Agent that the Subsidiary Guarantors have been released from
liability for any other unsecured Indebtedness and from liability under any
guaranties of Indebtedness. At the request of Administrative Agent, Borrower
shall provide documentation to Administrative Agent evidencing such release.

(c) A Subsidiary shall be automatically released from its obligations under the
Subsidiary Guaranty (i) if such Subsidiary shall subsequently become an Excluded
Subsidiary or Excluded Foreign Subsidiary, provided that if such Subsidiary owns
a Project that had been included as an Unencumbered Project, the Borrower must
provide an updated Compliance Certificate as a condition to such release,
demonstrating that the Borrower is in compliance with all of its covenants
without including such Project as an Unencumbered Project, or (ii) if there is a
Disposition of such Subsidiary or such Subsidiary’s assets permitted by
Section 7.03(b). Subject to the foregoing, the Administrative Agent shall, from
time to time, upon request from the Borrower, execute and deliver to the
Borrower a written acknowledgement that a Subsidiary has been released from its
obligations under the Subsidiary Guaranty and the Lenders and the L/C Issuer
hereby authorize the Administrative Agent to deliver such acknowledgement.

6.13 Anti-Corruption Laws. Conduct its businesses to Borrower’s knowledge in
compliance with the United States Foreign Corrupt Practices Act of 1977, and
other similar anti-corruption legislation in other jurisdictions. and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unasserted contingent indemnification obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit the Trust or any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Encumbrances.

7.02 Investments. Make any Investments, except:

(a) Cash and Cash Equivalents and deposit accounts and securities accounts
maintained in the ordinary course of business;

 

- 87 -



--------------------------------------------------------------------------------

(b) Projects;

(c) Investments in Subsidiaries;

(d) Investments in Investment Affiliates whose primary operations consist of the
ownership, development, operation and management of industrial properties;

(e) Equity Interests holdings other than those described in clauses (c) and
(d) above;

(f) Mortgage loan holdings;

(g) Ownership of unimproved land on which no material improvements have been
commenced;

(h) Ownership of Assets Under Development;

(i) Swap Contracts;

(j) Guarantee Obligations not prohibited hereunder; and

(k) Investments in debt or equity securities received from account debtors in
connection with the settlement of obligations owing by such account debtors;

provided that, after giving effect to such Investments: (i) the aggregate value
(valued as set forth in the definition of “Total Asset Value”) of Assets Under
Development plus the value of all assets described in clauses (d) through
(g) above, plus the value of all Projects located outside the United States
shall not at any time exceed thirty percent (30%) of Total Asset Value, (ii) the
aggregate value of all investments described in clause (f) above shall not
exceed 10% of Total Asset Value, and (iii) the aggregate value of all Assets
Under Development shall not exceed 20% of Total Asset Value.

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary that is not a Wholly-Owned Subsidiary, the Wholly-Owned
Subsidiary shall be the continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise), and the Borrower may Dispose of its Equity
Interests in any Subsidiary, provided that if such Subsidiary owns a Project
that had been included as an Unencumbered Project, and the Project Value of such
Project together with the Project Value of any other Unencumbered Projects being
sold in the same or related transactions is $50,000,000 or more, the Borrower
must provide an updated Compliance Certificate as a condition to the Disposition
being permitted hereby, demonstrating that the Borrower is in compliance with
all of its covenants without including such Project as an Unencumbered Project;
and

 

- 88 -



--------------------------------------------------------------------------------

(c) the Borrower or the Trust may enter into a merger in which such entity is
the survivor.

7.04 INTENTIONALLY DELETED.

7.05 Restricted Payments.

(b) Make directly or indirectly any Restricted Payment, if such payment would
cause all Restricted Payments made in any period of four consecutive fiscal
quarters to exceed the greater of (x) 95% of Adjusted Funds From Operations for
such four fiscal quarter period and (y) the amount necessary for the Trust to
maintain its status as a real estate investment trust; or

(c) Declare any Restricted Payment which, when paid, would cause a violation of
clause (a) of this Section 7.05; or

(d) Make any Restricted Payments without the consent of the Required Lenders at
any time during which a Default under clause (a) of Section 8.01 is continuing,
except to the extent necessary for the Trust to maintain its status as a real
estate investment trust.

7.06 Change in Nature of Business. Engage to any material extent in any business
if, as a result, the general nature of the business in which the Borrower and
its Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Borrower and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

7.07 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate and (c) Restricted Payments permitted by
Section 7.05.

7.08 INTENTIONALLY DELETED.

7.09 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.10 Financial Covenants.

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth to
be less than $1,926,301,675.50 plus seventy-five percent (75%) of the aggregate
proceeds received by the Borrower or the Trust (net of reasonable related fees
and expenses) in connection with any offering of stock or other equity after
December 31, 2014.

 

- 89 -



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage. Permit Consolidated EBITDA to be less
than 1.50 times Fixed Charges at the end of any fiscal quarter, determined based
on information for the most recent quarter annualized.

(c) Consolidated Leverage Ratio. Permit Total Indebtedness to be more than sixty
percent (60%) of Total Asset Value at any date of determination, which may be
increased to sixty-five percent (65%) for two consecutive quarters immediately
following a Material Acquisition.

(d) Secured Indebtedness. Permit Total Secured Indebtedness to exceed
thirty-five percent (35%) of Total Asset Value at any date of determination.

(e) Unsecured Indebtedness. Permit Total Unsecured Indebtedness to exceed sixty
percent (60%) of Total Unencumbered Project Pool Value at any date of
determination, which can be increased to sixty-five percent (65%) for two
consecutive quarters immediately following a Material Acquisition.

(f) Unencumbered Interest Coverage. Permit the total Unencumbered Project NOI
for all Unencumbered Projects in the aggregate to be less than 1.75 times the
Recurring Interest Expense relating to Total Unsecured Indebtedness at the end
of any fiscal quarter, determined based on information for the most recent
quarter annualized.

7.11 Sanctions. Directly or indirectly, knowingly use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.12 Anti-Corruption Laws. Knowingly use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, and other similar anti-corruption legislation in other
jurisdictions.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five (5) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(a), 6.04 (with respect to
the Borrower’s existence), 6.10 or Article VII; or

 

- 90 -



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days provided that such period shall be extended for up to an
additional 30 days so long as such breach is reasonably susceptible of cure
within such additional period and the Borrower diligently and in good faith
continues to attempt to cure such breach; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or

(e) Cross-Default. (i) Any event or condition occurs that (after giving effect
to any notice or grace periods applicable thereto) results in any Material
Recourse Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Recourse Indebtedness or any trustee
or agent on its or their behalf to cause any Material Recourse Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; or (ii) any event or condition occurs
that (after giving effect to any notice or grace periods applicable thereto)
results in any Material Non-Recourse Indebtedness becoming due prior to its
stated maturity or any other event occurs that causes any Material Non-Recourse
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Non-Recourse Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $25,000,000 (to the extent
not covered by independent third-

 

- 91 -



--------------------------------------------------------------------------------

party insurance as to which the insurer does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which when taken together with all other ERISA Events that
have occurred has resulted or would reasonably be expected to result in a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$25,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

- 92 -



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

- 93 -



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

- 94 -



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-

 

- 95 -



--------------------------------------------------------------------------------

agents except to the extent that a court of competent jurisdiction determines in
a final and non appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

9.06 Resignation or Removal of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower or be removed by the Required Lenders for cause (which shall be
gross negligence or willful misconduct) by notice to the Borrower, the
Administrative Agent and the L/C Issuer. Upon receipt of any such notice of
resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or after
the Required Lenders give notice of removal for cause, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

(b) Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line

 

- 96 -



--------------------------------------------------------------------------------

Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.05(d). Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Documentation Agents, Co-Documentation Agents,
Managing Agents, or Syndication Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

 

- 97 -



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Lender Reply Period. All communications from Administrative Agent to the
Lenders requesting the Lenders’ determination, consent or approval (i) shall be
given in the form of a written notice to each Lender, (ii) shall be accompanied
by a description of the matter as to which such determination, consent or
approval is requested, (iii) shall include a legend substantially as follows,
printed in capital letters or boldface type:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL
CONSTITUTE A DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly to any such
request, but in any event within fifteen (15) Business Days after the delivery
of such request by Administrative Agent (the “Lender Reply Period”). Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the

 

- 98 -



--------------------------------------------------------------------------------

Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend or waive any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e) change Section 2.14 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change the definition of “Applicable Percentage” or “Applicable Revolving
Credit Percentage”;

(g) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (ii) the definition of “Required Revolving Credit
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the Revolving Credit Facility or the Term Facilities, respectively;

(h) release the Trust as a Guarantor or, except as permitted by Section 6.12,
release all or substantially all of the Subsidiary Guarantors;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) any Fee Letter may be amended, or rights or

 

- 99 -



--------------------------------------------------------------------------------

privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.16, the exercise by Borrower of the extension
option set forth in Section 2.15, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
Facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing Facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent, the
Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders, the
Required Revolving Credit Lenders, the Required Term Lenders or by any other
number, percentage or class of Lenders hereunder.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

- 100 -



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

- 101 -



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices. Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all

 

- 102 -



--------------------------------------------------------------------------------

the Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay all reasonable and documented out
of pocket expenses (i) incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out of pocket fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all reasonable fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender or
the L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their

 

- 103 -



--------------------------------------------------------------------------------

respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, and without limiting the Borrower’s obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage of all of the Facilities
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), L/C Issuer, or the Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended

 

- 104 -



--------------------------------------------------------------------------------

recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of the Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

- 105 -



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) of the applicable Facility or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Bid Loans or the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans and shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender,

 

- 106 -



--------------------------------------------------------------------------------

an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) if such assignment is to a Person that is not
a Lender, an Affiliate of such Lender or an Approved Fund; and

(D) the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.

 

- 107 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the

 

- 108 -



--------------------------------------------------------------------------------

Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal

 

- 109 -



--------------------------------------------------------------------------------

Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 10.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis

 

- 110 -



--------------------------------------------------------------------------------

to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent

 

- 111 -



--------------------------------------------------------------------------------

and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

- 112 -



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.05 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

- 113 -



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

- 114 -



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent are arm’s-length commercial
transactions between the Borrower and its and Affiliates, on the one hand, and
the Administrative Agent the Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arrangers has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including

 

- 115 -



--------------------------------------------------------------------------------

the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless provided in this Agreement or otherwise as
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Amendment and Restatement. This Agreement amends, restates and supersedes
in its entirety the Existing Credit Agreement. Borrower (a) acknowledges and
agrees that the “Obligations” (as defined in the Existing Credit Agreement)
outstanding on the date of this Agreement are owing to Administrative Agent and
the Lenders; (b) reaffirms all of the “Obligations” (as defined in the Existing
Credit Agreement) outstanding on the date of this Agreement; (c) acknowledges
and agrees that this Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release any such obligations; (d) acknowledges and agrees that nothing herein
contained shall be construed as a substitution or novation of the “Obligations”
(as defined in the Existing Credit Agreement) outstanding on the date of this
Agreement under the Existing Credit Agreement, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith; and (e) acknowledges and agrees that nothing expressed or implied in
this Agreement shall be construed as a release or other discharge of Borrower
from any of its “Obligations” (as defined in the Existing Credit Agreement)
outstanding on the date of this Agreement under the Existing Credit Agreement or
any of the other loan documents executed in connection therewith except as
modified hereby or by instruments executed concurrently herewith.

[Remainder of Page Intentionally Left Blank]

 

- 116 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP, a Delaware limited partnership By: DCT
Industrial Trust Inc., its sole general partner By:

/s/ Matthew Murphy

Name: Matthew Murphy Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Kurt Mathison

Name: Kurt Mathison Title: Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:

/s/ Kurt Mathison

Name: Kurt Mathison Title: Vice President

 

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:

/s/ Kevin A. Stacker

Name: Kevin A. Stacker Title: Senior Vice President

 

S-4



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:

/s/ James A. Harmann

Name: James A. Harmann Title: Senior Vice President

 

S-5



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION, as Documentation Agent and as a Lender By:

/s/ Frederick Denecke

Name: Frederick Denecke Title: Senior Vice President

 

S-6



--------------------------------------------------------------------------------

CITIBANK, N.A., as Documentation Agent and as a Lender By:

/s/ Stephanie Liu

Name: Stephanie Liu Title: Associate

 

S-7



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent and as a Lender By:

/s/ Brendan Poe

Name: Brendan Poe Title: Executive Director

 

S-8



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Documentation Agent and as a Lender By:

/s/ Juliana Matson

Name: Juliana Matson Title: Director

 

S-9



--------------------------------------------------------------------------------

REGIONS BANK, as Documentation Agent and as a Lender By:

/s/ Lori Chambers

Name: Lori Chambers Title: President

 

S-10



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender By:

/s/ Benjamin Kuruvila

Name: Benjamin Kuruvila Title: Assistant Vice President

 

S-11



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Michael J. Sedivy

Name: Michael J. Sedivy Title: Senior Vice President

 

S-12



--------------------------------------------------------------------------------

BANK OF NEW YORK MELLON, as a Lender By:

/s/ Amanda VanScooter

Name: Amanda VanScooter Title: Loan Administration

 

S-13



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:

/s/ Michael T. Shea

Name: Michael T. Shea Title: Vice President

 

S-14



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:

/s/ Mauricio Duran

Name: Mauricio Duran Title: Vice President

 

S-15



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:

/s/ Bob Besser

Name: Bob Besser Title: Senior Vice President

 

S-16



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

DCT Industrial Operating Partnership, LP

$625,000,000 Senior Unsecured Credit Facility

          Revolver     Tranche 1 Term Loan     Tranche 2 Term Loan     Total
Facility  

Institution

  Title   Allocation     Percentage     Allocation           Percentage        
  Allocation     Percentage  

Bank of America, N.A.

  Administrative Agent   $ 44,800,000.00        11.200000000 %    $
14,000,000.00        11.200000000 %    $ 11,200,000.00        11.200000000 %   
$ 70,000,000.00        11.200000000 % 

Wells Fargo Bank, National Association

  Syndication Agent     44,800,000.00        11.200000000 %      14,000,000.00
       11.200000000 %      11,200,000.00        11.200000000 %    $
70,000,000.00        11.200000000 % 

PNC Bank, National Association

  Syndication Agent     44,800,000.00        11.200000000 %      14,000,000.00
       11.200000000 %      11,200,000.00        11.200000000 %    $
70,000,000.00        11.200000000 % 

Regions Bank

  Documentation Agent     38,400,000.00        9.600000000 %      12,000,000.00
       9.600000000 %      9,600,000.00        9.600000000 %    $ 60,000,000.00
       9.600000000 % 

U.S. Bank National Association

  Documentation Agent     38,400,000.00        9.600000000 %      12,000,000.00
       9.600000000 %      9,600,000.00        9.600000000 %    $ 60,000,000.00
       9.600000000 % 

Citibank, N.A.

  Documentation Agent     28,800,000.00        7.200000000 %      9,000,000.00
       7.200000000 %      7,200,000.00        7.200000000 %    $ 45,000,000.00
       7.200000000 % 

JP Morgan Chase Bank, N.A.

  Documentation Agent     28,800,000.00        7.200000000 %      9,000,000.00
       7.200000000 %      7,200,000.00        7.200000000 %    $ 45,000,000.00
       7.200000000 % 

Capital One National Association

  Documentation Agent     28,800,000.00        7.200000000 %      9,000,000.00
       7.200000000 %      7,200,000.00        7.200000000 %    $ 45,000,000.00
       7.200000000 % 

MUFG Union Bank, N.A.

  Documentation Agent     28,800,000.00        7.200000000 %      9,000,000.00
       7.200000000 %      7,200,000.00        7.200000000 %    $ 45,000,000.00
       7.200000000 % 

Associated Bank, National Association

  Participant     16,000,000.00        4.000000000 %      5,000,000.00       
4.000000000 %      4,000,000.00        4.000000000 %    $ 25,000,000.00       
4.000000000 % 

Bank of New York Mellon

  Participant     16,000,000.00        4.000000000 %      5,000,000.00       
4.000000000 %      4,000,000.00        4.000000000 %    $ 25,000,000.00       
4.000000000 % 

Comerica Bank

  Participant     16,000,000.00        4.000000000 %      5,000,000.00       
4.000000000 %      4,000,000.00        4.000000000 %    $ 25,000,000.00       
4.000000000 % 

TD Bank, N.A.

  Participant     16,000,000.00        4.000000000 %      5,000,000.00       
4.000000000 %      4,000,000.00        4.000000000 %    $ 25,000,000.00       
4.000000000 % 

City National Bank

  Participant     9,600,000.00        2.400000000 %      3,000,000.00       
2.400000000 %      2,400,000.00        2.400000000 %    $ 15,000,000.00       
2.400000000 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

$ 400,000,000.00      100.000000000 %  $ 125,000,000.00      100.000000000 %  $
100,000,000.00      100.000000000 %  $ 625,000,000.00      100.000000000 %     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES,

OTHER EQUITY INVESTMENTS

AND EQUITY INTERESTS IN THE BORROWER

Part (a). Subsidiaries.

 

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    ADC NORTH – DCT/SIP LLC      100.0 %    DE Property    ADC NORTH -
DCT/SIP PHASE 2 LLC      100.0 %    DE GP of Property    ADC NORTH GP LLC     
100.0 %    DE Property    ADC NORTH LP      100.0 %    DE Property    CABOT
GREENWOOD HOLDINGS, LLC      100.0 %    DE Property    CIVF I - CA1M01& CA1W01,
LLC      100.0 %    DE Property    CIVF I - CA1M02 & CA1M03, LLC      100.0 %   
DE Property    CIVF I - CA1M04, LLC      100.0 %    DE Property    CIVF I -
CA1M05, LLC      100.0 %    DE Property    CIVF I - GA1M01, LLC      100.0 %   
DE Property    CIVF I - GA1M02, GA1M03 & GA1W08-GA1W10, LLC      100.0 %    DE
Property    CIVF I - GA1M04 & GA1M05, LLC      100.0 %    DE Property    CIVF I
- GA1W01, LLC      100.0 %    DE Property    CIVF I - GA1W02-GA1W07, LLC     
100.0 %    DE Property    CIVF I - GA1W13, GA1W12 & GA1W11, LLC      100.0 %   
DE Property    CIVF I - GA1W14, LLC      100.0 %    DE Property    CIVF I -
GA1W15-W23, LLC      100.0 %    DE Property    CIVF I - GA1W24, LLC      100.0
%    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    CIVF I - GA1W25, LLC      100.0 %    DE Property    CIVF I - IL1B01
& IL1M01, LLC      100.0 %    DE Property    CIVF I - IL1M02, LLC      100.0 % 
  DE Property    CIVF I - IL1M03, LLC      100.0 %    DE Property    CIVF I -
IL1W02, LLC      100.0 %    DE Property    CIVF I - KY1B01 & KYB02, LLC     
100.0 %    DE Property    CIVF I - KY1M01-KY1M06 & KY1W01, LLC      100.0 %   
DE Property    CIVF I - MA1M01, LLC      100.0 %    DE Property    CIVF I -
MD1M01, LLC      100.0 %    DE Property    CIVF I - MD1M04, LLC      100.0 %   
DE Property    CIVF I - NJ1B02, LLC      100.0 %    DE Property    CIVF I -
NJ1W01, LLC      100.0 %    DE Property    CIVF I - OH1B01, LLC      100.0 %   
DE Property    CIVF I - OH1B02, LLC      100.0 %    DE Property    CIVF I -
OH1B03, LLC      100.0 %    DE Property    CIVF I - OH2B01 & OH2M01, LLC     
100.0 %    DE Property    CIVF I - TX GP, LLC      100.0 %    DE Property   
CIVF I - TX1B01 & B02, M02-M05, W04, W07-W10, L.P.      100.0 %    DE Property
   CIVF I - TX1L03, L.P.      100.0 %    DE Property    CIVF I - TX1L04, L.P.   
  100.0 %    DE Property    CIVF I - TX1M01, L.P.      100.0 %    DE Property   
CIVF I - TX1W02, L.P.      100.0 %    DE Property    CIVF I - TX1W05-W06, L.P.
     100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    CIVF I - TX1W11-TX1W17, LP      100.0 %    DE Property    CIVF I -
TX1W18&TX1W19, L.P.      100.0 %    DE Property    CIVF I - TX1W20&TX1W21, L.P.
     100.0 %    DE Property    CIVF I - TX1W22, L.P.      100.0 %    DE Property
   CIVF I - TX1W23, L.P.      100.0 %    DE Property    CIVF I - WA1B01, LLC   
  100.0 %    DE Property    CIVF I - WA1M01- WA1M04, LLC      100.0 %    DE
Property    CIVF I - WA1M05 & M06, LLC      100.0 %    DE Property    CIVF I -
WA1M07, LLC      100.0 %    DE Property    CIVF I CHARWOOD SUB, LLC      100.0
%    DE Property    DCT - AZ 2004 RN PORTFOLIO D, LLC      100.0 %    DE
Property    DCT - AZ 2004 RN PORTFOLIO L, LLC      100.0 %    DE Property    DCT
- AZ 2004 RN PORTFOLIO U, LLC      100.0 %    DE Property    DCT – BUFORD II LLC
     100.0 %    DE GP of Property    DCT - CA 2004 RN PORTFOLIO GP LLC     
100.0 %    DE Property    DCT - CA 2004 RN PORTFOLIO L, LP      100.0 %    DE GP
of Property    DCT - EASTPARK I GP LLC      100.0 %    DE Property    DCT -
EASTPARK I LP      100.0 %    DE GP of Property    DCT - EASTPARK II GP LLC     
100.0 %    DE Property    DCT - EASTPARK II LP      100.0 %    DE Property   
DCT - GA 2004 RN PORTFOLIO L, LLC      100.0 %    DE Property    DCT - GA 2004
RN PORTFOLIO U, LLC      100.0 %    DE Property    DCT - IL S GARY LLC     
100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

GP of Property    DCT - SHELBY 19 GP LLC      100.0 %    DE Property    DCT -
SHELBY 19 LP      100.0 %    DE GP of Property    DCT - SHELBY 4 GP LLC     
100.0 %    DE Property    DCT - SHELBY 4 LP      100.0 %    DE GP of Property   
DCT - SHELBY 5 GP LLC      100.0 %    DE Property    DCT - SHELBY 5 LP     
100.0 %    DE Property    DCT – SOUTHCREEK IV LLC      100.0 %    DE GP of
Property    DCT - TX 2004 RN PORTFOLIO GP LLC      100.0 %    DE GP of Property
   DCT - TX 2004 RN PORTFOLIO GREENBRIAR GP LLC      100.0 %    DE Property   
DCT - TX 2004 RN PORTFOLIO GREENBRIAR LP      100.0 %    DE Property    DCT - TX
2004 RN PORTFOLIO L, LP      100.0 %    DE GP of Property    DCT - TX 2004 RN
PORTFOLIO SHILOH GP LLC      100.0 %    DE Property    DCT - TX 2004 RN
PORTFOLIO SHILOH LP      100.0 %    DE Property    DCT 101 RRNJ LLC      100.0
%    DE Property    DCT 1045 GREENS PARKWAY LLC      100.0 %    DE Property   
DCT 1050 NORTHBROOK PARKWAY LLC      100.0 %    DE Property    DCT 10610 WEST
SAM HOUSTON LLC      100.0 %    DE Property    DCT 11180 RANCH LLC      100.0 % 
  DE Property    DCT 11400 NW LLC      100.0 %    DE Property    DCT 1165 BOLDT
PARK LLC      100.0 %    DE Property    DCT 1201 PERRY LLC      100.0 %    DE
Property    DCT 12250 4TH STREET LLC      100.0 %    DE Property    DCT 1450
REMINGTON LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT 1575-1595 HIGH POINT DRIVE LLC      100.0 %    DE GP of Property
   DCT 1615 DIPLOMAT GP LLC      100.0 %    DE Property    DCT 1615 DIPLOMAT LP
     100.0 %    DE Property    DCT 16218 ARTHUR LLC      100.0 %    DE Property
   DCT 191 NORTH AVENUE LLC      100.0 %    DE Property    DCT 200-220 CORPORATE
DRIVE LLC      100.0 %    DE Property    DCT 2141 NW 72ND AVENUE LLC      100.0
%    DE Property    DCT 2200 ARTHUR LLC      100.0 %    DE Property    DCT 228th
STREET LLC      100.0 %    DE Property    DCT 230 JOHNSON ROAD LLC      100.0 % 
  DE Property    DCT 2413 PROSPECT LLC      100.0 %    DE Property    DCT
300-330 CORPORATE DRIVE LLC      100.0 %    DE Property    DCT 305-325 CORPORATE
DRIVE LLC      100.0 %    DE Property    DCT 309 JOHNSON ROAD LLC      100.0 % 
  DE Property    DCT 30th TERRACE LLC      100.0 %    DE Property    DCT 3136
VICTORIA LLC      100.0 %    DE Property    DCT 3401 SOUTH LLC      100.0 %   
DE Property    DCT 350-370 RIVER RIDGE ROAD LLC      100.0 %    DE Property   
DCT 4117 PINNACLE II LLC      100.0 %    DE Property    DCT 4200 DIPLOMACY LLC
     100.0 %    DE Property    DCT 435 HENRY LLC      100.0 %    DE Property   
DCT 4800 CENTRAL LLC      100.0 %    DE Property    DCT 500 KENNEDY LLC     
100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT 505 AIRLINE LLC      100.0 %    DE Property    DCT 5800 COLISEUM
LLC      100.0 %    DE Property    DCT 5TH STREET LLC      100.0 %    DE
Property    DCT 6th & ROCHESTER LLC      52.6 %    DE Property    DCT 700
MILWAUKEE LLC      100.0 %    DE Property    DCT 7000 COBB LLC      100.0 %   
DE Property    DCT 7050 BENNINGTON LLC      100.0 %    DE Property    DCT 777
MARK LLC      100.0 %    DE Property    DCT 8701 WAREHOUSE TX LLC      100.0 % 
  DE Property    DCT 8th & VINEYARD LLC      91.0 %    DE Property    DCT ADC
NORTH LLC      100.0 %    DE Property    DCT AEROPARK LLC      100.0 %    DE
Property    DCT AIR CENTER LLC      100.0 %    DE Property    DCT AIRPORT DRIVE
LLC      100.0 %    DE Property    DCT AIRTEX II LLC      100.0 %    DE Property
   DCT AIRTEX LLC      100.0 %    DE Property    DCT ALPINE WAY LLC      100.0
%    DE GP of Property    DCT AMERICAN WAY GP LLC      100.0 %    DE Property   
DCT AMERICAN WAY LP      100.0 %    DE Property    DCT ANTOINE BELTWAY LLC     
100.0 %    DE Property    DCT ARTHUR AVENUE LLC      100.0 %    DE Property   
DCT ATL PORTFOLIO LLC      100.0 %    DE Property    DCT AUBURN 44 LLC     
100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT BATTLE DRIVE LLC      100.0 %    DE GP of Property    DCT
BAYSIDE GP LLC      100.0 %    DE GP of Property    DCT BAYSIDE GP LLC     
100.0 %    DE Property    DCT BAYSIDE LP      100.0 %    DE Property    DCT
BECKLEY LLC      100.0 %    DE GP of Property    DCT BELTWAY 8 II GP LLC     
100.0 %    DE Property    DCT BELTWAY 8 II LP      100.0 %    DE Member of
Property    DCT BETHLEHEM CROSSING HOLDINGS LLC      100.0 %    DE Property   
DCT BETHLEHEM CROSSING LLC      100.0 %    DE Property    DCT BLACKHAWK CENTER
LLC      100.0 %    DE Property    DCT BOBALI DRIVE LLC      100.0 %    DE GP of
Property    DCT BOGGY CREEK FL GP LLC      100.0 %    DE Property    DCT BOGGY
CREEK FL LP      100.0 %    DE Property    DCT BOLDT PARK LLC      100.0 %    DE
Property    DCT BOLLMAN MD LLC      100.0 %    DE GP of Property    DCT BONDESEN
- BELTWAY 8 - RITTIMAN GP LLC      100.0 %    DE Property    DCT BONDESEN -
BELTWAY 8 - RITTIMAN LP      100.0 %    DE GP of Property    DCT BONDESEN NORTH
GP LLC      100.0 %    DE Property    DCT BONDESEN NORTH LP      100.0 %    DE
Property    DCT BORDERS LLC      100.0 %    DE Property    DCT BRAWNER LLC     
100.0 %    DE Property    DCT BUFORD 200 LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT BYRON ROAD LLC      100.0 %    DE Property    DCT CARGO LLC     
100.0 %    DE Property    DCT CARGO MEMBER LLC      100.0 %    DE Property   
DCT CENTER AVENUE LLC      100.0 %    DE GP of Property    DCT CENTRAL GREEN GP
LLC      100.0 %    DE Property    DCT CENTRAL GREEN LP      100.0 %    DE GP of
Property    DCT CF GP LLC      100.0 %    DE Property    DCT CF I LP      100.0
%    DE GP of Property    DCT CHERRY STREET CA GP LLC      100.0 %    DE
Property    DCT CHERRY STREET CA LP      100.0 %    DE Property    DCT CHICKASAW
A LP      100.0 %    DE GP of Property    DCT CHICKASAW GP A LLC      100.0 %   
DE GP of Property    DCT CHICKASAW GP H LLC      100.0 %    DE Property    DCT
CHICKASAW H LP      100.0 %    DE Property    DCT CHINO LLC      100.0 %    DE
Property    DCT CLAYMOORE LLC      100.0 %    DE Property    DCT COLOMBARD LLC
     100.0 %    DE Corporate - OP Sub    DCT COLUMN I LLC (Holding company)     
100.0 %    DE Property    DCT COMMERCE FARMS LLC      100.0 %    DE Property   
DCT CREEK ROAD OH LLC      100.0 %    DE Property    DCT CREEKSIDE I LLC     
100.0 %    DE Property    DCT CREEKSIDE II LLC      100.0 %    DE Property   
DCT CREEKSIDE IV LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT CYPRESS PARK, LP      100.0 %    DE Corporate - OP Sub    DCT
DANUBIO LLC      100.0 %    DE Property    DCT DELLA COURT LLC      100.0 %   
DE Property    DCT DESOTO LLC      100.0 %    DE GP of Property    DCT DFW GP
LLC      100.0 %    DE Property    DCT DFW LP      100.0 %    DE Property    DCT
DIRECTORS ROW LLC      100.0 %    DE Property    DCT DORSEY ROAD LLC      100.0
%    DE Property    DCT DULLES PHASE I LLC      100.0 %    DE Property    DCT
DULLES PHASE II LLC      100.0 %    DE Cons Dev JV - OP Sub    DCT DULLES SUMMIT
LLC      100.0 %    DE Cons Dev JV - Sub    DCT DULLES TRS LLC      100.0 %   
DE Property    DCT DULUTH LLC      100.0 %    DE Property    DCT EAST PARK 5 LLC
     100.0 %    DE GP of Property    DCT EASTGATE GP LLC      100.0 %    DE
Property    DCT EASTGATE LP      100.0 %    DE Property    DCT ECKHOFF STREET
LLC      100.0 %    DE Property    DCT EISENHOWER LLC      100.0 %    DE
Property    DCT EVERGREEN LLC      100.0 %    DE Property    DCT FAIRBANKS 8 LLC
     100.0 %    DE GP of Property    DCT FAIRBANKS GP LLC      100.0 %    DE
Property    DCT FAIRBANKS LP      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT FAIRFIELD LEHIGH LLC      100.0 %    DE Property    DCT FIFE 45
LLC      100.0 %    DE Property    DCT FIFE 45 NORTH LLC      100.0 %    DE
Property    DCT FIFE 45 SOUTH LLC      100.0 %    DE GP of Property    DCT FITE
COURT GP LLC      100.0 %    DE Property    DCT FITE COURT LP      100.0 %    DE
Property    DCT FONTANA LLC      100.0 %    DE GP of Property    DCT FOOTHILL GP
LLC      100.0 %    DE Property    DCT FOOTHILL LP      100.0 %    DE Property
   DCT FRANKFORD 8B LLC      100.0 %    DE Property    DCT FRANKLIN ROAD LLC   
  100.0 %    DE Property    DCT FREDERICKSBURG LLC      100.0 %    DE Property
   DCT FREEMAN ROAD LLC      100.0 %    DE Property    DCT FREEPORT DRIVE LLC   
  100.0 %    DE GP of Property    DCT GRAND RIVER GP LLC      100.0 %    DE
Property    DCT GRAND RIVER LP      100.0 %    DE Property    DCT GREENLEAF LLC
     100.0 %    DE GP of Property    DCT GREENS CROSSING GP LLC      100.0 %   
DE Property    DCT GREENS CROSSING LP      100.0 %    DE GP of Property    DCT
GSW GATEWAY 3 GP LLC      100.0 %    DE Property    DCT GSW GATEWAY 3 LP     
100.0 %    DE Property    DCT GUION ROAD LLC      100.0 %    DE Property    DCT
HANOVER LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT HARLAN ROAD LLC      100.0 %    DE Property    DCT HATHAWAY LLC
     100.0 %    DE Property    DCT HAVEN A LLC      44.8 %    DE Property    DCT
HAVEN G LLC      52.6 %    DE Property    DCT HIGH STREET LLC      100.0 %    DE
Property    DCT HOLLISTER RD LLC      100.0 %    DE GP of Property    DCT
HOLMESCREST LANE GP LLC      100.0 %    DE Property    DCT HOLMESCREST LANE LP
     100.0 %    DE Property    DCT INDEPENDENCE LLC      100.0 %    DE TRT Fund
I    DCT INDUSTRIAL FUND II LLC      100.0 %    DE TRT Fund II    DCT INDUSTRIAL
FUND II(2) LLC      100.0 %    DE TRT Fund III    DCT INDUSTRIAL FUND III LLC   
  100.0 %    DE Corporate - OP Sub    DCT INDUSTRIAL OPERATING LLC      100.0 % 
  DE Corporate - TRS    DCT INDUSTRIAL TRS INC.      100.0 %    DE Corporate -
REIT    DCT INDUSTRIAL VALUE FUND I, INC      100.0 %    MD Corporate - OP   
DCT INDUSTRIAL VALUE FUND I, L.P.      100.0 %    DE Property    DCT INTERPARK
70 LLC      100.0 %    DE Property    DCT JAMIKE KY LLC      100.0 %    DE
Property    DCT JEFFERSON LLC      100.0 %    DE Property    DCT JURUPA RANCH
LLC      100.0 %    DE Property    DCT KENNEDY LLC      100.0 %    DE Property
   DCT LA REUNION LLC      100.0 %    DE Property    DCT LAKE PARK DRIVE LLC   
  100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT LAPORTE LLC      100.0 %    DE Property    DCT LOGISTICS WAY   
  100.0 %    DE Property    DCT LOMBARD ROAD LLC      100.0 %    DE Property   
DCT LOUISVILLE LOGISTICS LLC      100.0 %    DE Property    DCT LUNT AVENUE LLC
     100.0 %    DE Property    DCT MALLARD LLC      100.0 %    DE Payroll Entity
   DCT MANAGEMENT LLC      100.0 %    DE Sole Member of DCT Management LLC   
DCT MANAGEMENT TRS LLC      100.0 %    DE Property    DCT MARINE DRIVE SC LLC   
  100.0 %    DE Property    DCT MARKET STREET LLC      100.0 %    DE Property   
DCT MARYLAND LLC      100.0 %    DE Property    DCT MASON MILL ROAD LLC     
100.0 %    DE Property    DCT MCCOOK INDUSTRIAL LLC      100.0 %    DE GP of
Property    DCT MEMPHIS TRADE CENTER III GP, LLC      100.0 %    DE Property   
DCT MEMPHIS TRADE CENTER III, LP      100.0 %    DE Property    DCT MERIDIAN
DRIVE LLC      100.0 %    DE Corporate - OP Sub    DCT MEXICO MANAGEMENT GP LLC
     100.0 %    DE Corporate - OP Sub    DCT MEXICO MANAGEMENT S de R.L. de C.V.
     100.0 %    DE Corporate - OP Sub    DCT MEXICO MEMBER LLC      100.0 %   
DE GP of Property    DCT MIAMI SERVICE GP LLC      100.0 %    DE Property    DCT
MIAMI SERVICE LP      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

GP of Property    DCT MID SOUTH LOGISTICS V GP LLC      100.0 %    DE Property
   DCT MID SOUTH LOGISTICS V LP      100.0 %    DE Property    DCT MILES PARK
LLC      100.0 %    DE Property    DCT MISSION STREET LLC      100.0 %    DE
Property    DCT MITCHELL COURT LLC      100.0 %    DE Property    DCT MOHAWK LLC
     100.0 %    DE Property    DCT MORSE AVENUE LLC      100.0 %    DE Property
   DCT NEW DURHAM LLC      100.0 %    DE Property    DCT NEWPOINT LLC      100.0
%    DE Property    DCT NORTH 45TH AVENUE LLC      100.0 %    DE Property    DCT
NORTH MICHAEL LLC      100.0 %    DE GP of Property    DCT NORTHLAKE GP LLC     
100.0 %    DE Property    DCT NORTHLAKE LP      100.0 %    DE Property    DCT
NORTHMONT 600 LLC      100.0 %    DE Property    DCT NORTHMONT LLC      100.0 % 
  DE Property    DCT NORTHWEST CROSSROADS LLC      100.0 %    DE Property    DCT
NORTHWEST OH LLC      100.0 %    DE Property    DCT NW 159 MIAMI GARDENS LLC   
  100.0 %    DE GP of Property    DCT NW PLACE TX GP LLC      100.0 %    DE
Property    DCT NW PLACE TX LP      100.0 %    DE Property    DCT OAKLEY LLC   
  100.0 %    DE Property    DCT OKANELLA LLC      100.0 %    DE GP of Property
   DCT ORLANDO 1 GP, LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

GP of Property    DCT ORLANDO ADC GP LLC      100.0 %    DE Property    DCT
ORLANDO ADC LP      100.0 %    DE Property    DCT OTA FARMS LLC      100.0 %   
DE Property    DCT PACIFIC COAST LLC      100.0 %    DE Property    DCT PAINTER
LLC      100.0 %    DE Property    DCT PALMER 1 LLC      100.0 %    DE Property
   DCT PALMIOWA LLC      52.6 %    DE Property    DCT PALMYRITA LLC      52.6 % 
  DE Property    DCT PAN AMERICAN LLC      100.0 %    DE Property    DCT PARK
WEST II, LLC      100.0 %    DE Property    DCT PARK WEST LLC      100.0 %    DE
Property    DCT PEAK ADC LLC      100.0 %    DE Property    DCT PECOS LLC     
100.0 %    DE Property    DCT PEMBROKE LLC      90.0 %    DE Property    DCT
PEORIA STREET LLC      100.0 %    DE Property    DCT PERRY ROAD LLC      100.0
%    DE Property    DCT PHOENIX LLC      100.0 %    DE Property    DCT PINEMONT
LLC      100.0 %    DE GP of Property    DCT PINNACLE GP LLC      100.0 %    DE
Property    DCT PINNACLE LP      100.0 %    DE Property    DCT PLAINFIELD LLC   
  100.0 %    DE Property    DCT PLEASANTDALE ROAD LLC      100.0 %    DE
Property    DCT PORT UNION LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT PRAIRIE POINT LLC      100.0 %    DE Property    DCT PRESIDENTS
DRIVE LLC      100.0 %    DE Corporate - OP Sub    DCT PROPERTY MANAGEMENT LLC
     100.0 %    DE Property    DCT PSA POMONA LLC      100.0 %    DE Property   
DCT PUYALLUP INDUSTRIAL PARK LLC      100.0 %    DE GP of Property    DCT RANCHO
I GP LLC      100.0 %    DE Property    DCT RANCHO I LP      100.0 %    DE
Property    DCT RC 6TH STREET LLC      100.0 %    DE Property    DCT REGENTVIEW
AVENUE LLC      100.0 %    DE Property    DCT RENAISSANCE RIALTO LLC      100.0
%    DE Property    DCT RENTON LLC      100.0 %    DE Property    DCT
RICKENBACKER V LLC      100.0 %    DE Property    DCT RITTIMAN LLC      100.0 % 
  DE Property    DCT RIVER WEST LLC      100.0 %    DE Property    DCT RIVERPORT
LLC      100.0 %    DE Property    DCT ROCKAWAY LLC      100.0 %    DE GP of
Property    DCT ROCKDALE GP LLC      100.0 %    DE Property    DCT ROCKDALE LP
     100.0 %    DE Property    DCT ROLLINS ROAD LLC      100.0 %    DE Property
   DCT ROOSEVELT LLC      100.0 %    DE Property    DCT ROYAL LANE LLC     
100.0 %    DE Property    DCT RUTHERFORD LLC      100.0 %    DE Property    DCT
SAMPSON LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT SEAVIEW LLC      100.0 %    DE Property    DCT SEAWAY BUSINESS
CENTER LLC      100.0 %    DE Property    DCT SILVER SPRINGS LLC      100.0 %   
DE Property    DCT SKY HARBOR LLC      100.0 %    DE Property    DCT SLOVER II
LLC      100.0 %    DE Property    DCT SLOVERLAND LLC      100.0 %    DE
Property    DCT SOUTH HARDY LLC      100.0 %    DE Property    DCT SOUTH
ROOSEVELT LLC      100.0 %    DE Property    DCT SNOWDRIFT PA LLC      100.0 % 
  DE Property    DCT SOUTHCREEK - EAGLES LANDING, LLC      100.0 %    DE
Property    DCT SOUTHFIELD HOLDINGS LLC      100.0 %    DE Property    DCT
SOUTHFIELD LLC      100.0 %    DE Property    DCT SOUTHPARK FLEX A LLC     
100.0 %    DE Property    DCT SOUTHPARK FLEX F LLC      100.0 %    DE Property
   DCT SOUTHPARK XII LLC      100.0 %    DE Property    DCT STATESMAN LLC     
100.0 %    DE Property    DCT STERLING LLC      100.0 %    DE Property    DCT
STONEFIELD LLC      100.0 %    DE Property    DCT SUMMIT RIDGE GA LLC      100.0
%    DE Property    DCT SUMNER II LLC      100.0 %    DE Property    DCT SUMNER
LLC      100.0 %    DE Property    DCT SYCAMORE CANYON LLC      100.0 %    DE
Property    DCT TANNER BELTWAY 8 LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Property    DCT TEMPE INDUSTRIAL PARK LLC      100.0 %    DE Property    DCT
TRACY LOGISTICS CENTER LLC      100.0 %    DE Property    DCT VALLEY
DISTRIBUTION CENTER LLC      100.0 %    DE GP of Property    DCT VALLEY DRIVE CA
GP LLC      100.0 %    DE Property    DCT VALLEY DRIVE CA LP      100.0 %    DE
Property    DCT VETERANS CORPORATE CENTER LLC      100.0 %    DE Property    DCT
WATERS RIDGE LLC      100.0 %    DE Property    DCT WEST ALAMEDA LLC      100.0
%    DE GP of Property    DCT WEST BY NORTHWEST GP LLC      100.0 %    DE
Property    DCT WEST BY NORTHWEST LP      100.0 %    DE Property    DCT WHITE
BIRCH LLC      100.0 %    DE Property    DCT WHITE OAK CIRCLE LLC      100.0 % 
  DE GP of Property    DCT WILLOWBROOK GP LLC      100.0 %    DE Property    DCT
WILLOWBROOK LP      100.0 %    DE Property    DCT WOLF ROAD LLC      100.0 %   
DE Property    DCT ZANE TRACE LLC      100.0 %    DE Cons Dev JV - Sub    DCT/CE
LLC      100.0 %    DE Property    DELTA - GREENWOOD, LLC      100.0 %    DE
Property    DELTA - JUNCTION DRIVE, LLC      100.0 %    DE Property    DELTA -
MD1, LLC      100.0 %    DE Property    DELTA - MD2, LLC      100.0 %    DE Cons
Dev JV - Ptrnshp    DULLES SUMMIT – DCT/SIP, LLC      100.0 %    DE



--------------------------------------------------------------------------------

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

Cons Dev JV - Ptrnshp    DULLES TRS – DCT/SIP, LLC      100.0 %    DE Property
   FR FRANKLIN LLC      100.0 %    DE Corporate - OP Sub    INDUSTRIAL PROPERTY
FUNDING LLC (holding co)      100.0 %    DE Cons Dev JV - Sub    LOGISTICS WAY
DCT/LWI LLC      99.9 %    DE GP of Property    MI COMMERCE CENTER GP LLC     
100.0 %    DE Property    MI COMMERCE CENTER LP      100.0 %    DE Property   
RIVERSIDE INVESTORS, L.L.C.      100.0 %    DE Property    ROUTE ONE HUNDRED
LIMITED PARTNERSHIP      100.0 %    MD Property    RUN DEEP, L.L.C.      100.0
%    DE Property    SOUTHCREEK IV – ATLANTA LLC      100.0 %    DE Cons Dev JV -
Sub    SYCANYONS&SIERRA DCT/PDC, LLC      100.0 %    DE Property    TRT-DCT
COMMERCE CIRCLE LLC      100.0 %    DE Property    TRT-DCT HANSON WAY LLC     
100.0 %    DE Property    TRT-DCT PENCADER LLC      100.0 %    DE Property   
TRT-DCT VETERANS CORPORATE CENTER LLC      100.0 %    DE Cons Dev JV - Sub   
VETERANS CORPORATE CENTER LLC      100.0 %    DE Property    WESTERN AVENUE
ASSOCIATES, L.L.C      100.0 %    DE



--------------------------------------------------------------------------------

Part (b). Other Equity Investments.

 

Description

  

Legal Name

   DCTOP Direct /
Indirect
Ownership %    

Domicile

IDI Joint Venture    DCT/IDI BUFORD, LLC      75.0 %    DE JPM Fund    DCT/SPF
55TH AVENUE LLC      20.0 %    DE JPM Fund    DCT/SPF BOGGY CREEK LLC      20.0
%    DE JPM Fund    DCT/SPF BORDERS GENERAL PARTNERSHIP      20.0 %    DE JPM
Fund    DCT/SPF CENTERPARK LLC      20.0 %    DE JPM Fund    DCT/SPF COMMERCE
FARMS GENERAL PARTNERSHIP      20.0 %    DE JPM Fund    DCT/SPF CYPRESS PARK LLC
     20.0 %    DE JPM Fund    DCT/SPF HIGHWAY 121 GP LLC      20.0 %    DE JPM
Fund    DCT/SPF HIGHWAY 121 LP      20.0 %    DE JPM Fund    DCT/SPF INDUSTRIAL
OPERATING LLC      20.0 %    DE JPM Fund    DCT/SPF PARK WEST LLC      20.0 %   
DE JPM Fund    DCT/SPF PINNACLE IX LLC      20.0 %    DE JPM Fund    DCT/SPF
PINNACLE VII LLC      20.0 %    DE IDI Joint Venture    IDI/DCT LIBERTY, LLC   
  50.0 %    DE IDI Joint Venture    IDI/DCT STOCKTON, LLC      50.0 %    DE IDI
Joint Venture    IDI/DCT WILSON, LLC      50.0 %    DE IDI Joint Venture   
IDI/DCT, LLC      50.0 %    DE SCLA Joint Venture    STIRLING CAPITAL
INVESTMENTS LOT 1, LLC      50.0 %    DE SCLA Joint Venture    STIRLING CAPITAL
INVESTMENTS LOT 13, LLC      50.0 %    DE SCLA Joint Venture    STIRLING CAPITAL
INVESTMENTS LOT 15, LLC      50.0 %    DE SCLA Joint Venture    STIRLING CAPITAL
INVESTMENTS LOT 18, LLC      50.0 %    DE



--------------------------------------------------------------------------------

SCLA Joint Venture STIRLING CAPITAL INVESTMENTS LOT 19, LLC   50.0 %  DE SCLA
Joint Venture STIRLING CAPITAL INVESTMENTS LOT 3, LLC   50.0 %  DE SCLA Joint
Venture STIRLING CAPITAL INVESTMENTS LOT 43, LLC   50.0 %  DE SCLA Joint Venture
STIRLING CAPITAL INVESTMENTS LOT 44, LLC   50.0 %  DE SCLA Joint Venture
STIRLING CAPITAL INVESTMENTS, LLC   50.0 %  DE SCLA Joint Venture STIRLING
CAPITAL PROPERTIES, LLC   50.0 %  DE SCLA Joint Venture STIRLING CAPITAL SABRE,
LLC   50.0 %  DE TRT Fund II TRT-DCT INDUSTRIAL JV II GENERAL PARTNERSHIP   11.4
%  DE TRT Fund III TRT-DCT 6900 RIVERPORT LLC   10.0 %  DE TRT Fund III TRT-DCT
7000 RIVERPORT LLC   10.0 %  DE TRT Fund III TRT-DCT 7050 RIVERPORT LLC   10.0
%  DE TRT Fund III TRT-DCT 7201 INTERMODAL LLC   10.0 %  DE TRT Fund III TRT-DCT
INDUSTRIAL JV III GENERAL PARTNERSHIP   10.0 %  DE



--------------------------------------------------------------------------------

SCHEDULE 5.20

UNENCUMBERED PROJECTS

 

Owner Entity

  

Property

   EIN # ADC NORTH – DCT/SIP LLC    ADC North Phase I Dev - Bld A    26-2712773
ADC NORTH – DCT/SIP LLC    ADC North Ph I Dev - Bld B    26-2712773 ADC NORTH –
DCT/SIP LLC    ADC North Phase II Development Bldg C    26-2712773 ADC NORTH –
DCT/SIP LLC    ADC North Phase II Development Bldg D    26-2712773 CIVF I -
CA1M01& CA1W01, LLC    660 Twin Oaks Valley Road    77-0602409 CIVF I - CA1M01&
CA1W01, LLC    664 Twin Oaks Valley Road    77-0602409 CIVF I - CA1M04, LLC   
250 Airport Circle    20-0561640 CIVF I - CA1M05, LLC    451 Cota Street   
20-1095196 CIVF I - GA1M01, LLC    5125 Fulton Industrial Blvd.    06-1705717
CIVF I - GA1M04 & GA1M05, LLC    6215 Fulton Industrial Blvd.    61-1437970 CIVF
I - GA1M04 & GA1M05, LLC    6255 Fulton Industrial Blvd.    61-1437970 CIVF I -
GA1W01, LLC    170 Penney Road    06-1706345 CIVF I - GA1W02-GA1W07, LLC    2827
Peterson Place    45-0522373 CIVF I - GA1W02-GA1W07, LLC    2830-2840 Peterson
Place    45-0522373 CIVF I - GA1W13, GA1W12 & GA1W11, LLC    824 Livingston
Court    20-0277252 CIVF I - GA1W14, LLC    5025 South Royal Atlanta Drive   
20-1782076 CIVF I - GA1W24, LLC    7340 McGinnis Ferry Road    61-1437970 CIVF I
- IL1B01 & IL1M01, LLC    1030 East Fabyan Parkway    61-1437970 CIVF I -
IL1B01 & IL1M01, LLC    1120 Frontenac Road    61-1437970 CIVF I - IL1W02, LLC
   3575 Stern Avenue    61-1437970 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    4400
Olympic Blvd    43-2036843 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    4600 Olympic
Blvd    43-2036843 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    4800 Olympic Blvd   
43-2036843 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    3233-3235 Mineola Pike   
43-2036843 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    7107 Industrial Road   
43-2036843 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    7115 Industrial Road   
43-2036843 CIVF I - KY1M01-KY1M06 & KY1W01, LLC    1600-1650 Dolwick Drive   
43-2036843 CIVF I - NJ1B02, LLC    47 Brunswick Avenue    61-1437970 CIVF I -
NJ1W01, LLC    390 Campus Drive    61-1437970 CIVF I - OH2B01 & OH2M01, LLC   
12111 Best Place    77-0607131 CIVF I - OH2B01 & OH2M01, LLC    300 Distribution
Circle    77-0607131 CIVF I - TX1B01 & B02, M02-M05, W04, W07-W10, L.P.    1225
North 28th Street    20-1385859 CIVF I - TX1B01 & B02, M02-M05, W04, W07-W10,
L.P.    2700 Esters Blvd    20-1385859 CIVF I - TX1B01 & B02, M02-M05, W04,
W07-W10, L.P.    3000 Gateway Drive    20-1385859 CIVF I - TX1B01 & B02,
M02-M05, W04, W07-W10, L.P.    1132 Valwood Parkway    20-1385859 CIVF I -
TX1B01 & B02, M02-M05, W04, W07-W10, L.P.    10817 Sanden Drive    20-1385859
CIVF I - TX1B01 & B02, M02-M05, W04, W07-W10, L.P.    1100 Royal Lane   
20-1385859



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # CIVF I - TX1M01, L.P.    3250 West Story Drive    61-1437970 CIVF I -
WA1M05 & M06, LLC    6307-6215 South 228th Street    61-1437970 CIVF I -
WA1M05 & M06, LLC    7620 South 192nd Street    61-1437970 CIVF I - WA1M07, LLC
   6804-6930 South 212th Street    20-5398511 DCT - AZ 2004 RN PORTFOLIO D, LLC
   101 North 104th Avenue    20-1644794 DCT - AZ 2004 RN PORTFOLIO D, LLC   
1640 South 39th Avenue    20-1644794 DCT - AZ 2004 RN PORTFOLIO L, LLC    1102
West Southern    20-1644748 DCT - AZ 2004 RN PORTFOLIO L, LLC    1219 West
Geneva    20-1644748 DCT - AZ 2004 RN PORTFOLIO L, LLC    1233 West Geneva   
20-1644748 DCT - AZ 2004 RN PORTFOLIO L, LLC    849 West 24th Street   
20-1644748 DCT - AZ 2004 RN PORTFOLIO U, LLC    101 North 103rd Avenue   
20-1644668 DCT - AZ 2004 RN PORTFOLIO U, LLC    1402 South 40th Avenue   
20-1644668 DCT - AZ 2004 RN PORTFOLIO U, LLC    602 South 63rd Avenue   
20-1644668 DCT - AZ 2004 RN PORTFOLIO U, LLC    1245 West Geneva    20-1644668
DCT - AZ 2004 RN PORTFOLIO U, LLC    645 West 24th Street    20-1644668 DCT - CA
2004 RN PORTFOLIO L, LP    Eden Rock 9 3157_67 Corp Ave    20-1650094 DCT - GA
2004 RN PORTFOLIO L, LLC    1700 Westgate Parkway    20-1650153 DCT - GA 2004 RN
PORTFOLIO L, LLC    1075 Cobb Intl Place NW    20-1650153 DCT - GA 2004 RN
PORTFOLIO L, LLC    1150 Cobb Intl Place NW    20-1650153 DCT - GA 2004 RN
PORTFOLIO U, LLC    3435 Breckinridge Blvd.    20-1650220 DCT - GA 2004 RN
PORTFOLIO U, LLC    3445 Breckinridge Blvd.    20-1650220 DCT - GA 2004 RN
PORTFOLIO U, LLC    5000 Westpark Drive SW    20-1650220 DCT - GA 2004 RN
PORTFOLIO U, LLC    5945 Cabot Parkway    20-1650153 DCT - IL S GARY LLC    250
South Gary Avenue    20-1737761 DCT - SHELBY 5 LP    Shelby 5    20-2265221 DCT
- TX 2004 RN PORTFOLIO L, LP    Market II 2635 Market St.    20-1653551 DCT - TX
2004 RN PORTFOLIO L, LP    Market II 2737 Market St.    20-1653551 DCT - TX 2004
RN PORTFOLIO L, LP    Market III 2745 Market St.    20-1653551 DCT - TX 2004 RN
PORTFOLIO L, LP    Market III 2805 Market St.    20-1653551 DCT - TX 2004 RN
PORTFOLIO L, LP    Market III 2875 Market St.    20-1653551 DCT - TX 2004 RN
PORTFOLIO L, LP    Perimeter II 11910 Shiloh Rd    20-1653551 DCT - TX 2004 RN
PORTFOLIO L, LP    601_09 Avenue R    20-1653551 DCT - TX 2004 RN PORTFOLIO L,
LP    1302 Avenue R    20-1653551 DCT - TX 2004 RN PORTFOLIO L, LP    Westfork
Center 1475 Ave. S    20-1653551 DCT - TX 2004 RN PORTFOLIO L, LP    Westfork
Center 1515 Ave. S    20-1653551 DCT - TX 2004 RN PORTFOLIO L, LP    Westfork
Center 1555 Ave. S    20-1653551 DCT 101 RRNJ LLC    101 Railroad Ave   
27-4633259 DCT 1045 GREENS PARKWAY LLC    1045 Greens Parkway    45-3812365 DCT
10610 WEST SAM HOUSTON LLC    10610 W Sam Houston Pkwy West    47-2020282 DCT
11180 RANCH LLC    11180 Cantu Gallaeano Ranch Rd    26-3810815 DCT 11400 NW LLC
   11400 NW 34th St    45-5530225 DCT 1165 BOLDT PARK LLC    1165 Crossroads
Parkway    46-5648191 DCT 1201 PERRY LLC    1201 Perry Rd    26-1114666 DCT
12250 4TH STREET LLC    12250 4th Street    46-3731534 DCT 1575-1595 HIGH POINT
DRIVE LLC    1575 - 1595 High Point Dr    46-3751560 DCT 1615 DIPLOMAT LP   
1615 Diplomat Dr    20-2619189



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT 16218 ARTHUR LLC    16218 Arthur St    46-4156526 DCT 191 NORTH
AVENUE LLC    191 E North Avenue    47-3318162 DCT 200-220 CORPORATE DRIVE LLC
   200-220 Corporate Drive    46-3760403 DCT 2141 NW 72ND AVENUE LLC    2147 NW
72nd Ave    47-1302628 DCT 2200 ARTHUR LLC    DCT O’Hare Logistics Center   
47-1677734 DCT 230 JOHNSON ROAD LLC    230 Johnson Rd    46-2380898 DCT 2413
PROSPECT LLC    2413 Prospect    47-2705495 DCT 300-330 CORPORATE DRIVE LLC   
300-330 Corporate Drive    46-3772585 DCT 305-325 CORPORATE DRIVE LLC    305
-325 Corporate Drive    46-3786248 DCT 309 JOHNSON ROAD LLC    309 Johnson Rd   
46-2374500 DCT 30th TERRACE LLC    8551 NW 30th Terrace    27-4286977 DCT 3136
VICTORIA LLC    3136 E. Victoria St.    47-2358664 DCT 3401 SOUTH LLC    3401 S
Chicago St    46-5048866 DCT 350-370 RIVER RIDGE ROAD LLC    350-370 River Ridge
   46-3794223 DCT 4200 DIPLOMACY LLC    4200 Diplomacy Rd    46-4299949 DCT 435
HENRY LLC    435 Henry D. Robinson Blvd    47-3224078 DCT 4800 CENTRAL LLC   
4800 Central Ave    46-2615632 DCT 505 AIRLINE LLC    505 Airline Dr   
47-2685484 DCT 5800 COLISEUM LLC    5800 Coliseum Way    46-1425501 DCT 5TH
STREET LLC    3405 South 5th Street    46-5285580 DCT 700 MILWAUKEE LLC    700
Milwaukee    46-0833670 DCT 7000 COBB LLC    7000 Cobb International Blvd   
47-2065048 DCT 7050 BENNINGTON LLC    7050 Bennington    47-1194024 DCT 777 MARK
LLC    777 Mark Street    47-1567075 DCT AEROPARK LLC    5203 Aeropark   
46-3512486 DCT AIR CENTER LLC    16303 Air Center    27-3835403 DCT AIRPORT
DRIVE LLC    4215 E Airport Drive    27-4286921 DCT AIRTEX II LLC    DCT Airtex
Industrial Center II    46-2460413 DCT AIRTEX LLC    DCT Airtex Industrial
Center I    45-3931595 DCT ALPINE WAY LLC    1950 Alpine Way    46-2959146 DCT
AMERICAN WAY LP    7730 American Way    26-0621397 DCT ANTOINE BELTWAY LLC   
Beltway Antoine Bld 1- 3403    45-2936049 DCT ANTOINE BELTWAY LLC    Beltway
Antoine Bld 2 -3413    45-2936049 DCT ANTOINE BELTWAY LLC    Beltway Antoine Bld
3 - 3423    45-2936049 DCT ANTOINE BELTWAY LLC    Beltway Antoine Bld 4 - 3433
   45-2936049 DCT ANTOINE BELTWAY LLC    Beltway Antoine Bld 5 - 3443   
45-2936049 DCT ANTOINE BELTWAY LLC    Beltway Antoine Bld 6 - 3463    45-2936049
DCT ANTOINE BELTWAY LLC    Beltway Antoine Bld 7 - 3453    45-2936049 DCT ARTHUR
AVENUE LLC    2201 Arthur Ave    45-4060321 DCT AUBURN 44 LLC    DCT AUBURN 44
LLC    46-2506942 DCT BATTLE DRIVE LLC    7060 Battle Drive    46-3706654 DCT
BAYSIDE LP    Bayside Distribution Center A    76-0767360 DCT BAYSIDE LP   
Bayside Distribution Center B    76-0767360 DCT BECKLEY LLC    6200 Beckley Ave
   27-3360504 DCT BETHLEHEM CROSSING LLC    Bethlehem Crossing I    46-3011918
DCT BETHLEHEM CROSSING LLC    Bethlehem Crossing II    46-3011918



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT BETHLEHEM CROSSING LLC    Bethlehem Crossing III    46-3011918 DCT
BLACKHAWK CENTER LLC    1726-1850 Blackhawk Drive    20-2727819 DCT BLACKHAWK
CENTER LLC    1801 Hawthorne Lane    20-2727819 DCT BLACKHAWK CENTER LLC   
1700-1750 Harvester Road    20-2727819 DCT BLACKHAWK CENTER LLC    1601-1701
Hawthorne Lane    20-2727819 DCT BLACKHAWK CENTER LLC    1600 Harvester Road   
20-2727819 DCT BOBALI DRIVE LLC    1515 Bobali Drive    20-5714120 DCT BOBALI
DRIVE LLC    1520 Bobali Drive    20-5714120 DCT BOBALI DRIVE LLC    1530 Bobali
Drive    20-5714120 DCT BOGGY CREEK FL LP    1600-1650 NW 70th Avenue   
20-4996556 DCT BOGGY CREEK FL LP    2003-2011 NW 70th Avenue    20-4996556 DCT
BOGGY CREEK FL LP    2500 N. Andrews Avenue    20-4996556 DCT BOGGY CREEK FL LP
   2425 E. Landstreet Road    20-4996556 DCT BOGGY CREEK FL LP    2437 E.
Landstreet Road    20-4996556 DCT BOGGY CREEK FL LP    2544 E. Landstreet Road
   20-4996556 DCT BOGGY CREEK FL LP    8200 Boggy Creek Road    20-4996556 DCT
BOGGY CREEK FL LP    8810 Boggy Creek Road    20-4996556 DCT BOGGY CREEK FL LP
   8822 Boggy Creek Road    20-4996556 DCT BOGGY CREEK FL LP    8870 Boggy Creek
Road    20-4996556 DCT BOGGY CREEK FL LP    9025 Boggy Creek Road    20-4996556
DCT BOGGY CREEK FL LP    9080 Boggy Creek Road    20-4996556 DCT BOLDT PARK LLC
   DCT 55    45-4771151 DCT BOLLMAN MD LLC    12011 Guilford Road    20-5000149
DCT BOLLMAN MD LLC    8680 Greenwood Place    20-5000149 DCT BOLLMAN MD LLC   
8705 Bollman Place    20-5000149 DCT BONDESEN - BELTWAY 8 - RITTIMAN LP   
Bondesen I    37-1490540 DCT BONDESEN - BELTWAY 8 - RITTIMAN LP    Bondesen II
   37-1490540 DCT BONDESEN - BELTWAY 8 - RITTIMAN LP    Bondesen III   
37-1490540 DCT BONDESEN - BELTWAY 8 - RITTIMAN LP    Bondesen A    37-1490540
DCT BONDESEN - BELTWAY 8 - RITTIMAN LP    Bondesen B    37-1490540 DCT BONDESEN
- BELTWAY 8 - RITTIMAN LP    Bondesen C    37-1490540 DCT BONDESEN - BELTWAY 8 -
RITTIMAN LP    Bondesen D    37-1490540 DCT BONDESEN NORTH LP    Bondesen North
I    26-0188586 DCT BONDESEN NORTH LP    Bondesen North II    26-0188586 DCT
BONDESEN NORTH LP    Bondesen North III    26-0188586 DCT BONDESEN NORTH LP   
Bondesen North IV    26-0188586 DCT BYRON ROAD LLC    8190 Byron Rd   
45-1602154 DCT CENTER AVENUE LLC    785 Center Ave    45-4696538 DCT CENTRAL
GREEN LP    Gateway at Central Green I    20-3340749 DCT CENTRAL GREEN LP   
Gateway at Central Green II    20-3340749



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT CHERRY STREET CA LP    38503 Cherry Street    20-4996683 DCT CHERRY
STREET CA LP    38505 Cherry Street    20-4996683 DCT CHERRY STREET CA LP   
38507 Cherry Street    20-4996683 DCT CHINO LLC    13780 Central Ave   
27-4630933 DCT CLAYMOORE LLC    Claymoore Business Cntr I    45-5202218 DCT
CLAYMOORE LLC    Claymoore Business Cntr II    45-5202218 DCT CREEK ROAD OH LLC
   4701 Creek Road    20-4998580 DCT CYPRESS PARK, LP    Cypress Park East III
   20-1440159 DCT CYPRESS PARK, LP    Cypress Park East IV    20-1440159 DCT
DELLA COURT LLC    110 Della Court    46-1512637 DCT DESOTO LLC    1700 Desoto
Place    45-2402860 DCT DFW LP    DFW H    20-0456580 DCT DIRECTORS ROW LLC   
3001 Director’s Row    27-5138757 DCT DULLES PHASE I LLC    22725 Dulles Summit
Court    45-2972168 DCT DULLES PHASE I LLC    22705 Dulles Summit Ct   
45-2972168 DCT DULLES PHASE I LLC    22701 Dulles Summit Ct    45-2972168 DCT
DULLES PHASE I LLC    22675 Dulles Summit Ct    45-2972168 DCT DULLES PHASE II
LLC    Dulles Phase II Building C    20-5308636 DCT DULLES PHASE II LLC   
Dulles Phase II Building E    20-5308636 DCT EAST PARK 5 LLC    East Park Bldg 5
   46-3094131 DCT EASTGATE LP    Eastgate    20-0829171 DCT ECKHOFF STREET LLC
   700 N Eckhoff    27-4134309 DCT EISENHOWER LLC    2933 Eisenhower St   
46-4320839 DCT FAIRBANKS 8 LLC    7220 N Sam Houston Pkwy West    47-1315312 DCT
FAIRBANKS 8 LLC    7330 N Sam Houston Pkwy West    47-1315312 DCT FAIRBANKS LP
   Fairbanks Center    20-4262951 DCT FIFE 45 LLC    7213 45th St Court   
46-4341819 DCT FIFE 45 NORTH LLC    Fife 45 North    46-4351079 DCT FIFE 45
SOUTH LLC    Fife 45 South    46-4364438 DCT FITE COURT LP    4727 Fite Court   
20-8098039 DCT FONTANA LLC    14650 Meyer Canyon Drive    20-5069220 DCT
FOOTHILL LP    Foothill Business Center A    20-1864698 DCT FOOTHILL LP   
Foothill Business Center C    20-1864698 DCT FOOTHILL LP    Foothill Business
Center B    20-1864698 DCT FRANKFORD 8B LLC    DCT Frankford 8B LLC   
46-5519038 DCT FRANKLIN ROAD LLC    Franklin Road Distribution A    20-4345063
DCT FRANKLIN ROAD LLC    Franklin Road Distribution B    20-4345063 DCT FRANKLIN
ROAD LLC    Franklin Road Distribution C    20-4345063 DCT FREDERICKSBURG LLC   
Binney & Smith    20-2993058 DCT FREEMAN ROAD LLC    DCT Fife Distribution
Center North    46-5274683 DCT FREEMAN ROAD LLC    DCT Fife Distribution Center
South    46-5274683 DCT FREEPORT DRIVE LLC    10610 Freeport Drive    20-8630588
DCT GRAND RIVER LP    Coasters Distribution Center    11-3733167 DCT GREENLEAF
LLC    2567 Greenleaf    45-4413308 DCT GREENS CROSSING LP    Greens Crossing I
   20-2768501 DCT GREENS CROSSING LP    Greens Crossing II    20-2768501



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT GREENS CROSSING LP    Greens Crossing III    20-2768501 DCT GSW
GATEWAY 3 LP    GSW Gateway Three    20-4004255 DCT GUION ROAD LLC    Handleman
Building    20-3881169 DCT HANOVER LLC    Hanover Corporate Center    20-4025619
DCT HARLAN ROAD LLC    California Logistics Centre    20-4694215 DCT HATHAWAY
LLC    22290 Hathaway    47-3159236 DCT HATHAWAY LLC    22300 Hathaway   
47-3159236 DCT HIGH STREET LLC    7072 Snowdrift    20-3636210 DCT HIGH STREET
LLC    7346 Penn Drive    20-3636210 DCT HOLMESCREST LANE LP    Deltapoint
Business Park I    20-8937398 DCT INDEPENDENCE LLC    571 Independence Ave   
20-8068290 DCT INDUSTRIAL TRS INC.    DCT JURUPA RANCH Land    20-0404394 DCT
INTERPARK 70 LLC    Interpark 70 C    20-1608501 DCT JAMIKE KY LLC    6840 Power
Line Drive    20-4998580 DCT JAMIKE KY LLC    7705 Foundation Drive   
20-4998580 DCT JAMIKE KY LLC    7765 Foundation Drive    20-4998580 DCT JAMIKE
KY LLC    7785 Foundation Drive    20-4998580 DCT JAMIKE KY LLC    7850
Foundation Drive    20-4998580 DCT JAMIKE KY LLC    1405 Jamike Drive   
20-4998728 DCT JAMIKE KY LLC    1420 Jamike Drive    20-4998728 DCT JAMIKE KY
LLC    1430 Jamike Drive    20-4998728 DCT JAMIKE KY LLC    1440 Jamike Drive   
20-4998728 DCT JAMIKE KY LLC    1445 Jamike Drive    20-4998728 DCT JAMIKE KY
LLC    1455 Jamike Drive    20-4998728 DCT JURUPA RANCH LLC    DCT JURUPA RANCH
LLC    46-3328631 DCT KENNEDY LLC    400 Kennedy Drive    27-2140383 DCT LA
REUNION LLC    3801 La Reunion    46-2426806 DCT LOMBARD ROAD LLC    450 S
Lombard Rd    45-1454473 DCT LOUISVILLE LOGISTICS LLC    DCT Louisville
Logistics    20-0757964 DCT LUNT AVENUE LLC    2400 Lunt Ave    20-4353218 DCT
MARINE DRIVE SC LLC    860 Marine Drive    20-4998673 DCT MCCOOK INDUSTRIAL LLC
   7950 Joliet Rd    20-3612468 DCT MIAMI SERVICE LP    Miami Service Center   
20-2421514 DCT MID SOUTH LOGISTICS V LP    Mid South Logistics Center   
52-2444433 DCT MILES PARK LLC    8041 S 228th Street    46-4689346 DCT MISSION
STREET LLC    440 Mission Street    26-3227968 DCT MORSE AVENUE LLC    1500-1530
Morse Ave    46-3697139 DCT NEW DURHAM LLC    930 New Durham Rd    47-2006555
DCT NEWPOINT LLC    Newpoint    75-3152727 DCT NORTH 45TH AVENUE LLC    4625 N
45th Ave    45-2440640 DCT NORTH MICHAEL LLC    1501 Michael Dr    46-4332294
DCT NORTHLAKE LP    13401 Ashmore Ln    46-1668912 DCT NORTHMONT 600 LLC    2995
Evergreen Drive    45-5013798 DCT NORTHMONT LLC    Lotus Cars USA    11-3733161
DCT NORTHWEST CROSSROADS LLC    DCT NORTHWEST CROSSROADS LLC    46-2904146 DCT
NORTHWEST CROSSROADS LLC    DCT NORTHWEST CROSSROADS II    46-2904146



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT NORTHWEST OH LLC    Northwest Springdale    75-3152724 DCT NW 159
MIAMI GARDENS LLC    1400 NW 159th St    46-3851842 DCT NW PLACE TX LP   
Northwest Distribution Center    26-0188675 DCT OAKLEY LLC    DCT Southcreek
IV-Land    20-2802276 DCT OKANELLA LLC    Northwest 8 Distribution Center   
45-3262484 DCT ORLANDO ADC LP    8310 Boggy Creek    20-5792721 DCT ORLANDO ADC
LP    8420 Boggy Creek Dr    20-5792721 DCT OTA FARMS LLC    DCT White River
Corporate Center Phase I    46-1031843 DCT OTA FARMS LLC    DCT White River
Corporate Center Phase II North    46-1031843 DCT OTA FARMS LLC    DCT White
River Corporate Center Phase II South    46-1031843 DCT PAINTER LLC    10810
Painter Ave    46-2282985 DCT PAINTER LLC    10900 Painter Ave    46-2282985 DCT
PALMER 1 LLC    Chrin Commerce Center    46-0918972 DCT PAN AMERICAN LLC   

DCT Commerce Center at Pan American

West Building A

   45-2734177 DCT PAN AMERICAN LLC   

DCT Commerce Center at Pan American

West Building B

   45-2734177 DCT PARK WEST II, LLC    Park West A    52-2444439 DCT PARK WEST
II, LLC    Park West B    52-2444439 DCT PARK WEST LLC    Park West O   
20-0456451 DCT PARK WEST LLC    Park West P    20-0456451 DCT PARK WEST LLC   
Park West T    20-0456451 DCT PECOS LLC    5330 Pecos    45-2843463 DCT PEORIA
STREET LLC    11300 Peoria    27-4134371 DCT PERRY ROAD LLC    Plainfield II   
20-4581146 DCT PHOENIX LLC    4802 Van Buren    45-4077776 DCT PINNACLE LP   
Pinnacle G    20-0456507 DCT PLAINFIELD LLC    Plainfield I    82-0538522 DCT
PLEASANTDALE ROAD LLC    2440 Pleasantdale    45-2683299 DCT PRAIRIE POINT LLC
   2176 Diehl Rd    46-5104874 DCT PRESIDENTS DRIVE LLC    6855 Presidents Drive
   45-3116419 DCT PRESIDENTS DRIVE LLC    2126 West Landstreet    45-3116419 DCT
PRESIDENTS DRIVE LLC    2105 Viscount Road    45-3116419 DCT PSA POMONA LLC   
3410-3416 Pomona Blvd A    45-4241028 DCT PSA POMONA LLC    3420 Pomona Blvd - B
   45-4241028 DCT PSA POMONA LLC    3441 Temple - C    45-4241028 DCT PSA POMONA
LLC    3400-3406 Pomona Blvd - D    45-4241028 DCT PUYALLUP INDUSTRIAL PARK LLC
   402 Valley Ave    46-5627205 DCT PUYALLUP INDUSTRIAL PARK LLC    418 Valley
Ave    46-5627205 DCT PUYALLUP INDUSTRIAL PARK LLC    410 Valley Ave   
46-5627205 DCT RANCHO I LP    Rancho Technology Park    20-0312615 DCT
REGENTVIEW AVENUE LLC    11937 Regentview    27-4134497 DCT RENAISSANCE RIALTO
LLC    DCT Rialto Logistics Center    46-1298886 DCT RENTON LLC    1100 SW 27th
Street    45-3558529



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT RIVER WEST LLC    DCT River West    46-1094634 DCT RIVERPORT LLC   
Riverport    75-3152731 DCT ROCKAWAY LLC    Rockaway I    20-3283599 DCT
ROCKAWAY LLC    Rockaway II    20-3283599 DCT ROCKAWAY LLC    Rockaway III   
20-3283599 DCT ROCKDALE LP    Rockdale Distribution Center    20-4028848 DCT
ROOSEVELT LLC    Roosevelt Distribution Center    20-4275224 DCT ROYAL LANE LLC
   511 S Royal Ln    46-4654998 DCT ROYAL LANE LLC    DCT Freeport North   
46-4654998 DCT RUTHERFORD LLC    2091 Rutherford Rd    47-1913397 DCT SAMPSON
LLC    1375 Sampson Ave    46-2294421 DCT SEAVIEW LLC    40-50 Seaview Dr   
46-4308651 DCT SEAWAY BUSINESS CENTER LLC    1200 Industry St - Bld E   
47-2460746 DCT SEAWAY BUSINESS CENTER LLC    1310 Industry St - Bld F   
47-2460746 DCT SILVER SPRINGS LLC    Silver Spring    20-4735402 DCT SKY HARBOR
LLC    Sky Harbor Transit Center    20-1812734 DCT SLOVER II LLC    Slover
Logistics Center II    46-0874595 DCT SLOVERLAND LLC    Slover Logistics Center
I    27-2594890 DCT SNOWDRIFT PA LLC    6461 Snowdrift    20-2280468 DCT SOUTH
HARDY LLC    2910 S Hardy Dr    46-3370183 DCT SOUTH ROOSEVELT LLC    2925 S
Roosevelt St    46-3391670 DCT SOUTHCREEK - EAGLES LANDING, LLC    Eagles
Landing Trade Ctr III    42-1631519 DCT SOUTHCREEK - EAGLES LANDING, LLC   
Southcreek Dist. Ctr. I    42-1631519 DCT SOUTHCREEK - EAGLES LANDING, LLC   
Southcreek Dist. Ctr. II    42-1631519 DCT SOUTHFIELD LLC    260 Southfield
Parkway    20-5632641 DCT STATESMAN LLC    5021 Statesman Dr    46-3366546 DCT
STERLING LLC    9010 Sterling St    47-2448756 DCT STONEFIELD LLC    Stonefield
Industrial Park-Lnd    26-2397351 DCT SUMMIT RIDGE GA LLC    2232 Northmont
Parkway    20-5000203 DCT SUMMIT RIDGE GA LLC    2240 Northmont Parkway   
20-5000203 DCT SUMNER II LLC    5501 W Valley Highway    46-1154804 DCT SUMNER
LLC    13610 52nd St    27-4036071 DCT SYCAMORE CANYON LLC    Sycamore Canyon
Building A    20-4618346 DCT SYCAMORE CANYON LLC    Sycamore Canyon Building B
   20-4618346 DCT TANNER BELTWAY 8 LLC    DCT Beltway Tanner Business Park   
46-1521329 DCT TEMPE INDUSTRIAL PARK LLC    2636 S Wilson St    47-2661229 DCT
TEMPE INDUSTRIAL PARK LLC    2405 S Roosevelt St    47-2661229 DCT TEMPE
INDUSTRIAL PARK LLC    2415 S Roosevelt St    47-2661229 DCT TEMPE INDUSTRIAL
PARK LLC    7245 S. Harl Avenue    47-2661229 DCT TEMPE INDUSTRIAL PARK LLC   
7307 S Harl Avenue    47-2661229 DCT TRACY LOGISTICS CENTER LLC    1550 Chrisman
Rd    47-1575292 DCT VALLEY DISTRIBUTION CENTER LLC    DCT Sumner South
Distribution Center    46-1607883 DCT VALLEY DRIVE CA LP    4021 Pike Lane   
20-4996775



--------------------------------------------------------------------------------

Owner Entity

  

Property

   EIN # DCT VALLEY DRIVE CA LP    4030 Pike Lane    20-4996775 DCT VALLEY DRIVE
CA LP    4041 Pike Lane    20-4996775 DCT VALLEY DRIVE CA LP    161 South Vasco
Road    20-4996775 DCT VALLEY DRIVE CA LP    930-950 McLaughlin Avenue   
20-4996775 DCT VALLEY DRIVE CA LP    60 Park Lane    20-4996775 DCT VALLEY DRIVE
CA LP    91-99 Park Lane    20-4996775 DCT VALLEY DRIVE CA LP    105-115 Park
Lane    20-4996775 DCT VALLEY DRIVE CA LP    145 Park Lane    20-4996775 DCT
VALLEY DRIVE CA LP    150-159 Park Lane    20-4996775 DCT VALLEY DRIVE CA LP   
185 Valley Drive    20-4996775 DCT VALLEY DRIVE CA LP    235 Valley Drive (185
Park Ln)    20-4996775 DCT VALLEY DRIVE CA LP    240 Valley Drive    20-4996775
DCT VALLEY DRIVE CA LP    280 Valley Drive    20-4996775 DCT VALLEY DRIVE CA LP
   280 Old County Road    20-4996775 DCT VALLEY DRIVE CA LP    50-58 Cypress
Lane    20-4996775 DCT WATERS RIDGE LLC    DCT Waters Ridge    47-2422166 DCT
WEST ALAMEDA LLC    1005 W Alameda Dr    46-3379905 DCT WEST BY NORTHWEST LP   
West By Northwest    82-0538522 DCT WHITE BIRCH LLC    11167 White Birch   
45-5539022 DCT WHITE OAK CIRCLE LLC    2560 White Oak    46-1429578 DCT WOLF
ROAD LLC    2392 S Wolf Rd    27-3941109 DELTA - GREENWOOD, LLC    8869
Greenwood Place    20-2042932 FR FRANKLIN LLC    160 Pierce Street    20-0253755
LOGISTICS WAY DCT/LWI LLC    Logistics Way    20-5281128 ROUTE ONE HUNDRED
LIMITED PARTNERSHIP    6940 San Tomas Rd    20-2042932 SOUTHCREEK IV – ATLANTA
LLC    Southcreek Dist. Ctr. IV    20-2802276 TRT-DCT COMMERCE CIRCLE LLC   
9750 Commerce Circle    20-8862908 TRT-DCT VETERANS CORPORATE CENTER LLC    380
Veterans Parkway    20-8862974 VETERANS CORPORATE CENTER LLC    360 Veterans
Parkway    20-3636331 WESTERN AVENUE ASSOCIATES, L.L.C    1325-1381 Western Ave
   20-2042932



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention: Matthew T. Murphy, Chief Financial Officer

Telephone: (303) 597-2400

Telecopier: (303) 228-2201

Electronic Mail: mmurphy@dctindustrial.com

Website Address: www.dctindustrial.com

U.S. Taxpayer Identification Number: 82-0538522

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code:TX1-492-14-11

Dallas, TX 75202-3714

Attention: Betty Coleman

Telephone: (214) 209-0993

Telecopier: (214) 290-9419

Electronic Mail: betty.coleman@baml.com

Account No.: 1292000883

Ref: DCT Industrial - REV

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A. Agency Management

901 Main Street, 14th Floor

Mail Code:TX1-492-14-11

Dallas, TX 75202-3714

Attention: Henry Pennell

Telephone: (214) 209-1226

Telecopier: (214) 290-9448

Electronic Mail: henry.pennell@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W. Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012

Attention: Stella Rosales

Telephone: (213) 481-7828

Telecopier: (213) 457-8841

Electronic Mail: stella.rosales@baml.com

SWING LINE LENDER:

Bank of America, N.A.

901 Main Street, 14th Floor

Mail Code:TX1-492-14-11

Dallas, TX 75202-3714

Attention: Betty Coleman

Telephone: (214) 209-0993

Telecopier: (214) 290-9419

Electronic Mail: betty.coleman@baml.com

Account No.: 1292000883

Ref: DCT Industrial - REV

ABA# 026009593



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                 ,         

To:        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and Term
Loan Agreement, dated as of                 , 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

¨ Term Borrowing of [Closing Date Term Loans] [Delayed Draw Term Loans] ¨ A
continuation of Eurodollar Rate Loans ¨ Revolving Credit Borrowing ¨ A
conversion of a Term Loan or Revolving Credit Loan which is a Base Rate Loan
into a Eurodollar Rate Loan

 

  1. On                 , 20        (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                 . [Type of Loans requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of    months.

 

  [The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01(b) of the Agreement.]1

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By:
DCT Industrial Trust, Inc., its sole general partner By:

 

Name:

 

Title:

 

 

1  Include for Revolving Borrowings only.

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BID REQUEST

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and Term
Loan Agreement, dated as of                 , 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Lenders are invited to make Bid Loans:

1. On             , 20        (a Business Day).

2. In an aggregate amount not exceeding $            (with any sublimits set
forth below).

3. Comprised of (select one):

 

¨ Bid Loans based on an Absolute Rate    ¨ Bid Loans based on Eurodollar Rate

 

Bid Loan

No.

   Interest Period
requested      Maximum principal
amount requested  

1

                 days/mos       $                         

2

                 days/mos       $                         

3

                 days/mos       $                         

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

 

Exhibit B-1 - Page 1



--------------------------------------------------------------------------------

The Borrower authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03(c)(ii) of the Agreement for submitting
Competitive Bids.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By:   DCT Industrial Trust, Inc., its
sole general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit B-1 - Page 2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID

                ,         

To:    Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and Term
Loan Agreement, dated as of             , 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

In response to the Bid Request dated                 ,         , the undersigned
offers to make the following Bid Loan(s):

1. Borrowing date:                 ,         (a Business Day).

2. In an aggregate amount not exceeding $        (with any sublimits set forth
below).

3. Comprised of:

 

Bid Loan No.

   Interest Period offered    Bid Maximum    Absolute Rate
Bid or Eurodollar
Margin Bid
(expressed in
multiples of 1/100th
of a basis point)

1

               days/mos    $                         (- +)    %

2

               days/mos    $                         (- +)    %

3

               days/mos    $                         (- +)    %

 

Exhibit B-2 - Page 1



--------------------------------------------------------------------------------

Contact Person:        Telephone:

 

[LENDER] By:  

 

Name:  

 

Title:  

 

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO

ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

   Principal Amount Accepted    $                         $                     
   $                     

DCT INDUSTRIAL OPERATING PARTNERSHIP LP

By: DCT Industrial Trust, Inc., its sole general partner

 

By:

 

 

Name:  

 

Title:  

 

Date:  

 

 

Exhibit B-2 - Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LINE LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Swing Line Lender

        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and Term
Loan Agreement, dated as of                 , 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

1. On                 , 20        (a Business Day).

 

2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By:
DCT Industrial Trust, Inc., its sole general partner By:

 

Name:

 

Title:

 

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF [AMENDED AND RESTATED*] TERM NOTE

* Language to be deleted for new Lenders

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Second Amended and Restated Credit and Term Loan Agreement, dated as of
                    , 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term Note shall become, or may be declared to be immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[This Note amends, restates and supersedes in its entirety that certain Term
Note dated             , 20        .] [Language to be deleted for new Lenders]

 

Exhibit D-1 - Page 1



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By:
DCT Industrial Trust, Inc., its sole general partner By:

 

Name:

 

Title:

 

 

Exhibit D-1 - Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Term

Loan Made

 

Amount of
Term Loan

Made

   End of
Interest
Period    Amount of
Principal
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By

    

               

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

 

  

 

  

 

  

 

  

 

 

Exhibit D-1 - Page 3



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF [AMENDED AND RESTATED*] REVOLVING CREDIT NOTE

*Language to be deleted for new Lenders

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit and Term Loan Agreement,
dated as of                 , 2015 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.05(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Revolving Credit Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[This Note amends and restates in its entirety that certain Revolving Credit
Note dated             , 20    .] [Language to be deleted for new Lenders]

 

Exhibit D-2 - Page 1



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND

CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By:
DCT Industrial Trust, Inc., its sole general partner By:

 

Name:

 

Title:

 

 

Exhibit D-2 - Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Revolving
Credit Loan

Made

 

Amount of Revolving
Credit Loan

Made

  End of
Interest
Period   Amount of Principal
Interest Paid This
Date   Outstanding Principal
Balance This Date   Notation Made By

    

           

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D-2 - Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and Term
Loan Agreement, dated as of [            , 2015] (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among DCT Industrial Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the             of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all of its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions of the Loan Documents have not been performed
or observed and the following is a list of each such Default and its nature and
status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except for disclosures contained in Schedule 2 attached hereto, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                 .

 

DCT INDUSTRIAL OPERATING PARTNERSHIP LP By: DCT Industrial Trust, Inc., its sole
general partner By:

 

Name:

 

Title:

 

 

Exhibit E - Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

Schedule 1 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

 

Schedule 2 - Page 1



--------------------------------------------------------------------------------

EXHIBIT F-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]2 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each]3 Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Second Amended
and Restated Credit and Term Loan Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto in the amount[s] and
equal to the percentage interest[s] identified below of all of the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant

 

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

Exhibit F-1 - Page 1



--------------------------------------------------------------------------------

to clauses (i) and (ii) above being referred to herein collectively as [the]
[an] “Assigned Interest”). Each such sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1. Assignor[s]:                                          
                                                         

 

                                                              
                                   

  [Assignor [is] [is not] a Defaulting Lender]

 

2. Assignee[s]:                                          
                                                        

 

                                                              
                                   

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3. Borrower(s):                                          
                                                        

 

4. Administrative Agent:     Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement:     Second Amended and Restated Credit and Term Loan
Agreement, dated as of             , 2015, among DCT Industrial Operating
Partnership LP, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

 

6. Assigned Interest[s]:

 

Assignor[s]4

   Assignee[s]5    Facility
Assigned6    Aggregate
Amount of
Commitment/Loans
for all Lenders7      Amount
of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

 

 

4  List each Assignor, as appropriate.

5  List each Assignee and, if available, its market entity identifier, as
appropriate.

6  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F-1 - Page 2



--------------------------------------------------------------------------------

[7. Trade Date:                     ]

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

Title:

[Consented to:] [Add additional consents required by Credit Agreement]

 

By:

 

Title:

 

Exhibit F-1 - Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                    ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim. (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such]

 

Annex 1 - Page 1



--------------------------------------------------------------------------------

Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1 - Page 2



--------------------------------------------------------------------------------

LOGO [g906527logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

EXHIBIT F-2

1. Borrower or Deal Name DCT INDUSTRIAL OPERATING PARTNERSHIP

E-mail this document with your commitment letter to: Henry Pennell, Agency
Management

E-mail address of recipient: henry.pennell@baml.com

 

 

2. Legal Name of Lender of Record for Signature Page:
                                                         

   Markit Entity Identifier (MEI) #                                 

     Fund Manager Name (if applicable)                             

     Legal Address from Tax Document of Lender of Record:

     Country                                   
                                         
                                         
                                         
                                                                                

     Address                                   
                                         
                                         
                                         
                                                                                

     City                                          State/Province
                                              Country
                                    

 

 

3. Domestic Funding Address: 4. Eurodollar Funding Address:
Street Address                                   
                                                                  
Street Address                                   
                                                              Suite/ Mail
Code                                        
                                                          Suite/
Mail Code                                      
                                                      City
                         State                          City
                         State                          Postal Code
                     Country                  Postal Code                     
Country                 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact: First Name   Middle Name   Last Name   Title   Street
Address   Suite/Mail Code   City   State   Postal Code   Country   Office
Telephone #   Office Facsimile #   Work E-Mail Address   IntraLinks/SyndTrak  
E-Mail Address   Secondary Credit Contact: First Name   Middle Name   Last Name
  Title   Street Address   Suite/Mail Code   City   State  

 

 

 

1 REV June 2012

Exhibit F-2 - Page 1



--------------------------------------------------------------------------------

LOGO [g906527logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Postal Code   Country   Office Telephone #   Office Facsimile #  
Work E-Mail Address   IntraLinks/SyndTrak   E-Mail Address  

 

Primary Operations Contact: Secondary Operations Contact: First                 
MI      Last                                      
                                        First                  MI     
Last                                                                        
Title                                   
                                         
                                            
Title                                     
                                                                              
Street Address                                      
                                                                Street
Address                                        
                                                         Suite/ Mail
Code                                       
                                                           Suite/ Mail
Code                                        
                                                    City
                             State                      City
                             State                      Postal Code
                         Country                  Postal Code
                         Country                  Telephone                 
Facsimile                  Telephone                  Facsimile                 
E-Mail Address                                      
                                                              E-Mail
Address                                      
                                                        IntraLinks/SyndTrak
E-Mail IntraLinks/SyndTrak E-Mail Address                                    
                                                                              
Address                                     
                                                                       

Does Secondary Operations Contact need copy of notices?             YES
            NO

 

Letter of Credit Contact: Draft Documentation Contact or Legal Counsel: First
                 MI      Last                                      
                                        First                  MI     
Last                                                                        
Title                                   
                                         
                                            
Title                                     
                                                                              
Street Address                                      
                                                                Street
Address                                        
                                                         Suite/ Mail
Code                                       
                                                           Suite/ Mail
Code                                        
                                                    City
                             State                      City
                             State                      Postal Code
                         Country                  Postal Code
                         Country                  Telephone                 
Facsimile                  Telephone                  Facsimile                 
E-Mail Address                                      
                                                              E-Mail
Address                                      
                                                       

6. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name                                          
                                                          

ABA #                                          
                                                                  

City                                          
                               State                               

Account #                                          
                                                             

Account Name                                          
                                                      

Attention                                          
                                                               

 

 

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

 

 

2 REV June 2012

Exhibit F-2 - Page 2



--------------------------------------------------------------------------------

LOGO [g906527logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Bank Name                                          
                                                                                

ABA #                                          
                                         
                                               

City                                         
                                     State
                                               

Account #                                          
                                         
                                        

Account Name                                          
                                                                            

Attention                                          
                                         
                                           

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?         YES
         NO

 

 

8. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):         

 

  

 

   -   

 

  

 

  

 

  

 

  

 

 

  

 

  

Tax Withholding Form Delivered to Bank of America (check applicable one):

         W-9         W-8BEN         W-8ECI                       W-8EXP        
                 W-8IMY

Tax Contact:

First                      MI      Last                         

Title                                                                  

Street Address                                                          

Suite/ Mail Code                                                      

City                                          State                 

Postal Code                          Country             

Telephone                      Facsimile                     

E-Mail Address                                         
                                             

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

 

 

3 REV June 2012

Exhibit F-2 - Page 3



--------------------------------------------------------------------------------

LOGO [g906527logo.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g906527pdf_logo.jpg]

 

 

9. Bank of America’s Payment Instructions:

 

Pay to: Bank of America, N.A.

   ABA # 026009593

   New York, NY

   Account # 1292000883

   Attn: Corporate Credit Services

   Ref: DCT Industrial

 

 

4 REV June 2012

Exhibit F-2 - Page 4



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF AMEMDED AND RESTATED TRUST GUARANTY

AMENDED AND RESTATED TRUST GUARANTY

This Amended and Restated Trust Guaranty is made as of                 , 2015,
by DCT Industrial Trust Inc., a Maryland corporation (“Guarantor”), to and for
the benefit of Bank of America, N.A., individually (“Bank of America”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make unsecured credit facilities available to Borrower (the
“Facilities”).

B. The Lenders have agreed to make available the Facilities to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit and
Term Loan Agreement dated February 20, 2013 among Borrower, Bank of America,
individually, and as Administrative Agent, and the Lenders named therein (the
“Original Credit Agreement”), which was amended and restated in its entirety
pursuant to that certain Second Amended and Restated Credit and Term Loan
Agreement dated as of even date herewith (as amended, modified or restated from
time to time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facilities (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Guarantor is the sole general partner of the Borrower. Guarantor acknowledges
that the extension of credit by the Administrative Agent and the Lenders to
Borrower pursuant to the Credit Agreement will benefit Guarantor by enhancing
the financial strength of the consolidated group of which Guarantor and Borrower
are members. The execution and delivery of this Guaranty by Guarantor is a
condition precedent to the performance by the Lenders of their obligations under
the Credit Agreement.

 

Exhibit G-1 - Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the other Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any Default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent, to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the

 

Exhibit G-1 - Page 2



--------------------------------------------------------------------------------

Lenders to inform Guarantor of any facts the Administrative Agent and the
Lenders may now or hereafter know about Borrower, the Facilities, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Guarantor is fully responsible for being and remaining informed by
Borrower of all circumstances bearing on the existence or creation, or the risk
of nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness or the Obligations. Credit may be granted or continued from time to
time by the Lenders to Borrower without notice to or authorization from
Guarantor, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. The Administrative Agent and the Lenders
shall have no obligation to disclose or discuss with Guarantor the Lenders’
assessment of the financial condition of Borrower. Guarantor acknowledges that
no representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantor. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Guarantor further agrees
that any exculpatory language contained in the Credit Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as a guarantor shall in
no way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Document, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement or any other Loan
Document, or by the acceptance by the Administrative Agent or the Lenders of any
security or any increase, substitution or change therein, or by the release by
the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing

 

Exhibit G-1 - Page 3



--------------------------------------------------------------------------------

which might otherwise operate as a legal or equitable discharge of a surety.
Guarantor further understands and agrees that the Administrative Agent and the
Lenders may at any time enter into agreements with Borrower to amend and modify
a Note, the Credit Agreement or any of the other Loan Documents, or any thereof,
including an amendment to increase the amount of the Facilities, and may waive
or release any provision or provisions of a Note, the Credit Agreement, or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facilities from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Document, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantor pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.

 

Exhibit G-1 - Page 4



--------------------------------------------------------------------------------

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the other Loan Documents are placed
in the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a Note, the
Credit Agreement, any of the other Loan Documents, or any property securing the
Facility Indebtedness (other than any action or proceeding brought by any Lender
or participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
and documented attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the other Loan Documents, and any such payments to Guarantors made while any
Default then exists under the Credit Agreement or the other Loan Documents on
account of such subordinated debt shall be collected

 

Exhibit G-1 - Page 5



--------------------------------------------------------------------------------

and received by Guarantor in trust for the Lenders and shall be paid over to the
Administrative Agent on behalf of the Lenders on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantor or the
Lenders or any right of Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Guarantor hereby submits to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of any United States
Federal or New York State court sitting in New York, New York in any action,
suit, or proceeding which the Administrative Agent or a Lender may at any time
wish to file in connection with this Guaranty or any related matter. Guarantor
hereby agrees that an action, suit, or proceeding to enforce this Guaranty may
be brought in any state or federal court in the State of New York and hereby
waives any objection which Guarantor may have to the laying of the venue of any
such action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

 

Exhibit G-1 - Page 6



--------------------------------------------------------------------------------

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

 

To Guarantor:

DCT Industrial Trust, Inc.

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention:

Matthew T. Murphy

Telephone:

303-597-2400

Facsimile:

303-228-2201

With a copy to:

Ballard Spahr LLP

1225 17th Street, Suite 2300

Denver, CO 80202

Attention:

Beverly J. Quail

Telephone:

303-299-7305

Facsimile:

303-382-4605

To Bank of America, N.A., as Administrative Agent and as a Lender:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202-3714

Attention: Kurt Mathison

Facsimile:

214-209-0995

With a copy to:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention:

Henry C. Pennell

Facsimile:

214-290-9448

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the successors and assigns of Guarantor
and shall inure to the benefit of the Administrative Agent and the Lenders’
successors and assigns.

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

 

Exhibit G-1 - Page 7



--------------------------------------------------------------------------------

16. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. This Guaranty amends, restates and supersedes in its entirety that certain
Trust Guaranty dated             , 2013.

[Remainder of Page Intentionally Blank]

 

Exhibit G-1 - Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

DCT INDUSTRIAL TRUST INC., a

Maryland corporation

By:

 

Its:

 

 

 

Exhibit G-1 - Page 9



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTY

AMENDED AND RESTATED SUBSIDIARY GUARANTY

This Amended and Restated Subsidiary Guaranty is made as of             , 2015,
by the parties identified in the signature pages thereto, and any Joinder to
Guaranty hereafter delivered (collectively, the “Subsidiary Guarantors”), to and
for the benefit of Bank of America, N.A., individually (“Bank of America”) and
as administrative agent (“Administrative Agent”) for itself and the lenders
under the Credit Agreement (as defined below) and their respective successors
and assigns (collectively, the “Lenders”).

RECITALS

A. DCT Industrial Operating Partnership LP, a limited partnership organized
under the laws of the State of Delaware (“Borrower”), has requested that the
Lenders make unsecured credit facilities available to Borrower (the
“Facilities”).

B. The Lenders have agreed to make available the Facilities to Borrower pursuant
to the terms and conditions set forth in the Amended and Restated Credit and
Term Loan Agreement dated February 20, 2013 among Borrower, Bank of America,
individually, and as Administrative Agent, and the Lenders named therein (the
“Original Credit Agreement”), which was amended and restated in its entirety
pursuant to that certain Second Amended and Restated Credit and Term Loan
Agreement dated as of even date herewith (as amended, modified or restated from
time to time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

C. If requested to do so, Borrower has executed and delivered or will execute
and deliver to the Lenders promissory notes as evidence of Borrower’s
indebtedness to each such Lender with respect to the Facilities (the promissory
notes described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, and/or new promissory notes to
new Lenders under the Credit Agreement, are collectively referred to herein as
the “Notes”).

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

 

Exhibit G-2 - Page 1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1. Subsidiary Guarantors absolutely, unconditionally, irrevocably, jointly and
severally guaranty to each of the Lenders:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the other Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Each Subsidiary
Guarantor’s obligations hereunder are limited in the manner set forth in
Paragraph 17 below.

2. In the event of any Default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent, to pay all the Facility
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Credit
Agreement, and the other Loan Documents.

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower
may have against the Administrative Agent or the Lenders or the holder of a
Note, (iii) presentment for payment, demand for payment (other than as provided
for in Paragraph 2 above), notice of nonpayment (other than as provided for in
Paragraph 2 above) or

 

Exhibit G-2 - Page 2



--------------------------------------------------------------------------------

dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Subsidiary
Guarantors with liability, (iv) any failure by the Administrative Agent and the
Lenders to inform Subsidiary Guarantors of any facts the Administrative Agent
and the Lenders may now or hereafter know about Borrower, the Facilities, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that Subsidiary Guarantors are fully responsible for being and remaining
informed by Borrower of all circumstances bearing on the existence or creation,
or the risk of nonpayment of the Facility Indebtedness or the risk of
nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Lenders to proceed against any other security given to a Lender in
connection with the Facility Indebtedness or the Obligations. Credit may be
granted or continued from time to time by the Lenders to Borrower without notice
to or authorization from Subsidiary Guarantors, regardless of the financial or
other condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders. Subsidiary Guarantors
further agree that any exculpatory language contained in the Credit Agreement,
the Notes, and the other Loan Documents shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Lenders from
proceeding against Subsidiary Guarantors to enforce this Guaranty.

4. Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantors shall in no way be impaired by any renewals or extensions which may
be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Document, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Document, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable

 

Exhibit G-2 - Page 3



--------------------------------------------------------------------------------

as principal for payment of the Facility Indebtedness and performance of the
Obligations until all indebtedness has been paid in full and the other terms,
covenants and conditions of the Credit Agreement, and other Loan Documents and
this Guaranty have been performed, notwithstanding any act or thing which might
otherwise operate as a legal or equitable discharge of a surety. Subsidiary
Guarantors further understand and agree that the Administrative Agent and the
Lenders may at any time enter into agreements with Borrower to amend and modify
a Note, the Credit Agreement or any of the other Loan Documents, or any thereof,
including an amendment to increase the amount of the Facilities, and may waive
or release any provision or provisions of a Note, the Credit Agreement or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Subsidiary Guarantors’ obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that their obligations hereunder shall be joint and several with any and all
other guarantees given in connection with the Facilities from time to time.
Subsidiary Guarantors agree that this Guaranty may be enforced by the
Administrative Agent and the Lenders without the necessity at any time of
resorting to or exhausting any security or collateral, if any, given in
connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Document, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither Subsidiary Guarantors’ obligations
under this Guaranty nor any remedy for the enforcement thereof shall be
impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under a Note, the Credit Agreement or any other Loan Document or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower. This Guaranty shall continue to be
effective and be deemed to have continued in existence or be reinstated (as the
case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Credit Agreement or any other Loan Document is rescinded
or otherwise required to be returned by the payee upon

 

Exhibit G-2 - Page 4



--------------------------------------------------------------------------------

the insolvency, bankruptcy, or reorganization of the payor, all as though such
payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment. The obligations of
Subsidiary Guarantors pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the other Loan Documents are placed
in the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a Note, the
Credit Agreement, any of the other Loan Documents, or any property securing the
Facility Indebtedness (other than any action or proceeding brought by any Lender
or participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable and documented attorney’s fees, costs and expenses, including,
without limitation, court costs, filing fees and all other costs and expenses
incurred in connection therewith (all of which are referred to herein as
“Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

 

Exhibit G-2 - Page 5



--------------------------------------------------------------------------------

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the other Loan
Documents, and any such payments to Subsidiary Guarantors made while any Default
then exists under the Credit Agreement or the other Loan Documents on account of
such subordinated debt shall be collected and received by Subsidiary Guarantors
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Subsidiary Guarantors hereunder.

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
New York for the enforcement of this Guaranty and waive any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty. Subsidiary Guarantors hereby consent to the jurisdiction of any
United States Federal or New York State court sitting in New York, New York in
any action, suit, or proceeding which the Administrative Agent or a Lender may
at any time wish to file in connection with this Guaranty or any related matter.
Subsidiary Guarantors hereby agree that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of New York and hereby waive any objection which Subsidiary Guarantors may have
to the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.

 

Exhibit G-2 - Page 6



--------------------------------------------------------------------------------

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by facsimile and
addressed or delivered to such party at its address set forth below or at such
other address as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted. Notice may be given as follows:

 

To Subsidiary Guarantor:

c/o DCT Industrial Trust, Inc.

518 17th Street, 8th Floor

Denver, Colorado 80202

Attention:

Matthew T. Murphy

Telephone:

303-597-2400

Facsimile:

303-228-2201

With a copy to:

Ballard Spahr LLP

1225 17th Street, Suite 2300

Denver, CO 80202

Attention:

Beverly J. Quail

Telephone:

303-299-7305

Facsimile:

303-382-4605

To Bank of America, N.A., as Administrative Agent and as a Lender:

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202-3714

Attention: Kurt Mathison

Facsimile:

214-209-0995

With a copy to:

Bank of America, N.A.

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention:

Henry C. Pennell

Facsimile:

214-290-9448

 

Exhibit G-2 - Page 7



--------------------------------------------------------------------------------

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.

15. This Guaranty shall be construed and enforced under the laws of the State of
New York.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Subsidiary Guarantor’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Subsidiary Guarantors, the Administrative Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Subsidiary Guarantor’s “Maximum
Liability”). This Paragraph 17(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither any Subsidiary Guarantor nor any other person
or entity shall have any right or claim under this Paragraph 17(a) with respect
to the Maximum Liability, except to the extent necessary so that the obligations
of such Subsidiary Guarantor hereunder shall not be rendered voidable under
applicable law.

(b) Each of the Subsidiary Guarantors agrees that the Obligations may at any
time and from time to time exceed the Maximum Liability of each Subsidiary
Guarantor, and may exceed the aggregate Maximum Liability of all other
Subsidiary Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Administrative Agent hereunder. Nothing in this
Paragraph 17(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

Exhibit G-2 - Page 8



--------------------------------------------------------------------------------

(c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Borrower after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Paragraph 17(c) shall affect any Subsidiary Guarantor’s several liability for
the entire amount of the Obligations (up to such Subsidiary Guarantor’s Maximum
Liability). Each of the Subsidiary Guarantors covenants and agrees that its
right to receive any contribution under this Guaranty from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Obligations. The provisions of this Paragraph 17(c) are for the benefit of
both the Administrative Agent and the Subsidiary Guarantors and may be enforced
by any one, or more, or all of them in accordance with the terms hereof.

18. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Guaranty. From
and after delivery of such joinder, the Subsidiary delivering such joinder shall
be a Subsidiary Guarantor, and be bound by all of the terms and provisions of
this Guaranty.

19. This Guaranty amends, restates and supersedes in its entirety that certain
Subsidiary Guaranty dated             , 2013.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit G-2 - Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary Guarantors have executed and delivered this
Guaranty as of the date first written above.

[ADD SIGNATURE BLOCKS]

 

Exhibit G-2 - Page 10



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDED AND RESTATED SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by                     , a
                    (“Subsidiary”), which hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Amended and Restated Subsidiary Guaranty
(the “Guaranty”) dated as of             , 2015, executed for the benefit of
Bank of America, N.A., as agent for itself and certain other lenders, with
respect to certain unsecured credit facilities from the Lenders to DCT
Industrial Operating Partnership LP (“Borrower”).

2. As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]

 

Exhibit G-2 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit and Term Loan
Agreement dated as of             , 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:

 

Title:

 

Date:

                 , 20[    ]

 

Exhibit H-1 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit and Term Loan
Agreement dated as of             , 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

 

Date:

                 , 20[    ]

 

Exhibit H-2 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit and Term Loan
Agreement dated as of             , 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable). or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable). from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

 

Date:

                 , 20[    ]

 

Exhibit H-3 - Page 1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit and Term Loan
Agreement dated as of             , 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DCT Industrial
Operating Partnership LP (the “Borrower”), Bank of America, N.A. (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Exhibit H-4 - Page 1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:

 

Title:

 

Date:

                 , 20[    ]

 

Exhibit I - Page 1